    Case 20-30149        Doc 417        Filed 06/19/20 Entered 06/19/20 15:45:35                       Desc Main
                                        Document      Page 1 of 75



                      IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
___________________________________________
                                           )
 In re:                                    )   Chapter 11 (Joint Administration)
                                           )
 SD-Charlotte, LLC, et al., 1              )   Case No. 20-30149
                                           )
               Debtors.                    )
                                           )
 __________________________________________)


   NOTICE OF HEARING ON MOTION OF PLAN DEBTORS FOR ENTRY OF AN
ORDER (I) CONDITIONALLY APPROVING THE DISCLOSURE STATEMENT FOR
   DEBTORS SD-CHARLOTTE, LLC, SD-MISSOURI, LLC, RTHT INVESTMENTS,
    LLC, AND SD RESTAURANT GROUP, LLC, JOINT PLAN OF LIQUIDATION
 PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE; (II) SCHEDULING A
  COMBINED DISCLOSURE STATEMENT AND CONFIRMATION HEARING; (III)
 APPROVING SOLICITATION PACKAGES AND PROCEDURES; (IV) APPROVING
THE FORM OF THE BALLOT, (V) SETTING ADMINISTRATIVE CLAIM BAR DATE
                  AND (VI) GRANTING RELATED RELIEF


         PLEASE TAKE NOTICE THAT SD-Charlotte, LLC, RTHT Investments, LLC, SD

Restaurant Group, LLC, and SD-Missouri, LLC (collectively, the “Plan Debtors”) have filed the

Motion of Plan Debtors for Entry of an Order (I) Conditionally Approving the Disclosure

Statement for Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT Investments, LLC, and SD




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-Charlotte,
LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC (8294); and
Southern Deli Holdings, LLC (9425). Debtor Southern Deli Holdings, LLC is not dealt with in the Plan and will be
treated separately.
 Case 20-30149       Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35           Desc Main
                                  Document      Page 2 of 75



Restaurant Group, LLC, Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code;

(II) Scheduling a Combined Disclosure Statement and Confirmation Hearing; (III) Approving

Solicitation Packages and Procedures; (IV) Approving the Form of the Ballot; (v) Setting

Administrative Claim Bar Date; and (VI) Granting Related Relief (the “Motion”) with the United

States Bankruptcy Court for the Western District of North Carolina (the “Court”).

       PLEASE TAKE FURTHER NOTICE that your rights may be affected by the

Motion. You should read the Motion carefully and discuss it with your attorney. If you do

not have an attorney, then you may wish to consult with one.

       IF YOU DO NOT WANT THE COURT TO GRANT THE RELIEF REQUESTED IN

THE MOTION, OR IF YOU WANT THE COURT TO CONSIDER YOUR VIEWS ON THE

MOTION, THEN ON OR BEFORE JULY 3, 2020 AT 4:00 P.M. (EASTERN DAYLIGHT

TIME) YOU OR YOUR ATTORNEY MUST:

       (1)     File with the Bankruptcy Court a written response requesting that the Court hold a

hearing and explaining your position. File the response at:

               Clerk, United States Bankruptcy Court
               For the Western District of North Carolina
               401 West Trade Street
               Room 111
               Charlotte, NC 28202

       If you mail your request to the Court for filing, you must mail it early enough so the Court

will receive it on or before the date stated above.




                                                 2
 Case 20-30149       Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35           Desc Main
                                  Document      Page 3 of 75



       If you have your attorney file a written response then the response should be filed with the

Bankruptcy Court by electronic means through the Court’s website, www.ncwb.uscourts.gov,

under the name and case number shown above.

       (2)     You must also serve a copy of such request to the parties shown below and any

other parties as required by law or orders of the Court on or before the date described above:


                U.S. Bankruptcy Administrator
                Office
                402 W. Trade Street
                Suite 200
                Charlotte, NC 28202-1669
                Moore & Van Allen PLLC
                100 North Tryon Street, Suite 4700
                Charlotte, NC 28202
                Attn: Zachary H. Smith


       (3)     Attend the hearing scheduled for July 8, 2020 at 9:30 a.m. (EDT) at the

Charles R. Jonas Federal Building, 401 West Trade Street, Charlotte, North Carolina 28202,

in Courtroom 1-5. You should attend this hearing if you file an objection.

       If you or your attorney do not attend the above-mentioned hearing, the Court may decide

that you do not oppose the relief sought and may enter an Order granting the relief requested. No

further notice of that hearing will be given.



                                     [Remainder of Page Left Blank]




                                                3
 Case 20-30149     Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35     Desc Main
                             Document      Page 4 of 75



Dated: June 19, 2020


                                      MOORE & VAN ALLEN, PLLC

                                      /s/ Hillary B. Crabtree

                                      Zachary H. Smith (NC Bar 48993)
                                      Hillary B. Crabtree (NC Bar 26500)
                                      James Langdon (NC Bar 23241)
                                      Julia A. May (NC Bar 50528)
                                      100 N. Tryon Street, Suite 4700
                                      Charlotte, NC 28202
                                      Telephone: (704) 331-1000
                                      Facsimile: (704) 339-5968
                                      Email: zacharysmith@mvalaw.com
                                      Email: hillarycrabtree@mvalaw.com
                                      Email: jimlangdon@mvalaw.com
                                      Email: juliamay@mvalaw.com

                                      Counsel to the Debtors and Debtors-In-Possession




                                         4
    Case 20-30149       Doc 417       Filed 06/19/20 Entered 06/19/20 15:45:35                  Desc Main
                                      Document      Page 5 of 75



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

                                                             )
    In re:                                                   )        Chapter 11 (Joint Administration)
                                                             )
    SD-Charlotte, LLC, et al., 1                             )        Case No. 20-30149
                                                             )
             Debtors.                                        )
                                                             )
                                                             )


 MOTION OF PLAN DEBTORS FOR ENTRY OF AN ORDER (I) CONDITIONALLY
 APPROVING THE DISCLOSURE STATEMENT FOR DEBTORS SD-CHARLOTTE,
  LLC, SD-MISSOURI, LLC, RTHT INVESTMENTS, LLC, AND SD RESTAURANT
 GROUP, LLC, JOINT PLAN OF LIQUIDATION PURSUANT TO CHAPTER 11 OF
   THE BANKRUPTCY CODE; (II) SCHEDULING A COMBINED DISCLOSURE
STATEMENT AND CONFIRMATION HEARING; (III) APPROVING SOLICITATION
PACKAGES AND PROCEDURES; (IV) APPROVING THE FORM OF THE BALLOT,
   (V) SETTING ADMINISTRATIVE CLAIM BAR DATE AND (VI) GRANTING
                           RELATED RELIEF

             Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT Investments, LLC, and SD

Restaurant Group, LLC (the “Plan Debtors”), by and through their undersigned counsel, hereby

move the Court for the entry of an order (i) conditionally approving the Disclosure Statement for

Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT Investments, LLC, and SD Restaurant

Group, LLC, Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [Doc.




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425). Debtor Southern Deli Holdings, LLC is not dealt with in the Plan
and will be treated separately.
 Case 20-30149       Doc 417       Filed 06/19/20 Entered 06/19/20 15:45:35            Desc Main
                                   Document      Page 6 of 75



No. 415] (the “Disclosure Statement”), (ii) scheduling a final hearing (the “Combined Hearing”)

on approval of the Disclosure Statement combined with a hearing on confirmation of the Debtors

SD-Charlotte, LLC, SD-Missouri, LLC, RTHT Investments, LLC, and SD Restaurant Group, LLC,

Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [Doc. No. 414]

(the “Plan”), (iii) approving the solicitation procedures set forth herein, (iv) approving the form

of ballots for the voting classes, (v) setting the administrative claim bar date, and (vi) granting

related relief as set forth in the proposed order (the “Motion”). In support of this Motion, the Plan

Debtors respectfully represents:

                                PRELIMINARY STATEMENT


       1.      By this Motion, and pursuant to the authority cited herein, the Plan Debtors seek

approval of various substantive and procedural matters central to the Plan confirmation process

and remaining administration of these chapter 11 cases (these “Chapter 11 Cases”). In particular,

the Plan Debtors believe it is appropriate under the circumstances presented by these Chapter 11

Cases to employ a confirmation process whereby this Court would conditionally approve the

Disclosure Statement, consider final approval of the Disclosure Statement at a consolidated

hearing on final approval of the Disclosure Statement and confirmation of the Plan, and allow the

Plan Debtors to forego an expensive, time consuming two-step process. In order to proceed in the

most cost efficient and effective manner to confirm the Plan while continuing to afford creditors

due process and broad notice and opportunity to be heard, the Plan Debtors urge the Court to




                                                 6
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35            Desc Main
                                 Document      Page 7 of 75



conditionally approve the Disclosure Statement and set a Combined Hearing for these Chapter 11

Cases.


                                        JURISDICTION


         2.    The United States Bankruptcy Court for the Western District of North Carolina

(the “Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. Venue is

proper in this district pursuant to 28 U.S.C. § 1408. This matter is a core proceeding within the

meaning of 28 U.S.C. § 157(b)(2), and the Court may enter a final order consistent with Article III

of the United States Constitution.

         3.    The statutory predicates for the relief sought herein are sections 105, 1125, and

1126 of Title 11 of the United States Code (the “Bankruptcy Code”) and rules 2002, 3016, 3017,

3018, 3020, 9006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).


                                        BACKGROUND

         4.    On February 7, 2020 (the “Petition Date”), the Plan Debtors, along with their

affiliate, Southern Deli Holdings, LLC (together with the Plan Debtors, the “Debtors”) filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to

operate their businesses and manage their affairs as debtors-in-possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.

         5.    No request for the appointment of a trustee or examiner has been made.

On February 20, 2020, the Order Appointing Creditors’ Committee [Doc. No. 87] was entered


                                                7
 Case 20-30149       Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35            Desc Main
                                  Document      Page 8 of 75



appointing the unsecured creditors’ committee (the “Creditors’ Committee”) in these Chapter 11

Cases.

         6.    Contemporaneously herewith, the Plan Debtors filed the Plan and Disclosure

Statement, the first Plan and Disclosure Statement filed in these Chapter 11 Cases.

         7.    A description of the Debtors’ businesses and the reasons for commencing these

Chapter 11 Cases is set forth in the Declaration of Brian Rosenthal in Support of the Debtors

Chapter 11 Petitions and Requests for First-Day Relief [Doc. No. 17].


                                    RELIEF REQUESTED

         8.    By this Motion, the Plan Debtors request that this Court enter an Order in

substantially the form attached hereto as Exhibit A: (i) conditionally approving the Disclosure

Statement; (ii) approving the form of ballots for the voting; (iii) approving the procedures;

(iv) setting a date for a Combined Hearing on (a) final approval of the Disclosure Statement, and

(b) confirmation of the Plan; (v) establishing and consolidating deadlines to file (a) objections to

the Disclosure Statement, and (b) objections to confirmation; (vi) approving the procedures for

solicitation of and tabulation of votes on the Plan; (vii) setting various deadlines; and

(viii) describing the Plan Debtors’ obligations.

         9.    The Plan Debtors believe that combining the Disclosure Statement with the

confirmation hearing will facilitate confirmation and consummation of the Plan and materially

reduce administrative expenses. As a result, the Plan Debtors believe that a solicitation and




                                                   8
 Case 20-30149        Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                   Document      Page 9 of 75



consolidated hearing on approval of the Disclosure Statement and confirmation with respect to

the Plan is in the best interest of the Plan Debtor’s estates and their creditors.

        10.     The Plan Debtors propose that the various deadlines related to the Combined

Hearing be set on or about the following dates:


                                       Proposed Timetable

         Event                                                           Date

         Hearing on this Motion                                          July 8, 2020
         Deadline to Mail Solicitation Packages                          July 8, 2020
                                                                         Seven days prior to Voting
         Deadline to File Plan Supplement
                                                                         Deadline
         (1) Voting Deadline and (2) Deadline to File Objections
                                                                         August 5, 2020
         to Adequacy of Disclosure Statement and Plan
         Deadline for Responses to Objections to Plan
         Confirmation and/or Adequacy of Disclosure                      August 12, 2020
         Statement
         Deadline to file (1) Voting Certification and (2)
                                                                         August 12, 2020
         Confirmation Brief
         Combined Hearing on approval of Disclosure
                                                                         August 14, 2020
         Statement and confirmation of the Plan

                   BASIS AND AUTHORITY FOR RELIEF REQUESTED

          I.    Conditional Approval of the Disclosure Statement.

        11.     Conditional approval of the Disclosure Statement at this time will enable the Plan

Debtors to timely commence solicitation, eliminate the need for the scheduling of a separate




                                                   9
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35                Desc Main
                                 Document      Page 10 of 75



disclosure statement hearing, facilitate the confirmation and consummation of the Plan, and

materially reduce administrative expenses.

       12.     Section 1125(a)(1) of the Bankruptcy Code provides, in pertinent part, as follows:


                “[A]dequate information” means information of a kind, and in
                sufficient detail, as far as is reasonably practicable in light of the
                nature and history of the debtor and the condition of the debtor’s
                books and records, including a discussion of the potential material
                Federal tax consequences of the plan to the debtor, any successor to
                the debtor, and a hypothetical investor typical of the holders of
                claims or interests in the case, that would enable such hypothetical
                investor of the relevant class to make an informed judgment about
                the plan . . . .

11 U.S.C. 1125(a)(1).     As such, a disclosure statement must provide information that is

“reasonably practicable” to permit an “informed judgment” by impaired creditors entitled to vote

on the plan. 11 U.S.C. § 1125(a)(1); see also Enron Corp. v. The New Power Co. (In re the New

Power Co.), 438 F.3d 1113, 1118 (11th Cir. 2006). At its core, a disclosure statement “must

clearly and succinctly inform the average unsecured creditor what it is going to get, when it is

going to get it, and what contingencies there are to getting its distribution.” Lisanti v. Lubetkin

(In re Lisanti Foods, Inc.), 329 B.R. 491, 507 (D. N.J. 2005) (citations omitted).

       13.     The primary purpose of a disclosure statement is to provide all material

information that creditors and interest holders affected by a proposed plan need to make an

informed decision on whether to vote to accept or reject a plan. See, e.g., Century Glove, Inc. v.

First Am. Bank of New York, 860 F.2d 94, 100 (3rd Cir. 1988) (“§ 1125 seeks to guarantee a

minimum amount of information to the creditor asked for its vote”); In re Monnier

                                                 10
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35           Desc Main
                                 Document      Page 11 of 75



Bros., 755 F.2d 1336, 1341 (8th Cir. 1985); In re Phoenix Petroleum, Co., 278 B.R. 385, 392

(Bankr. E.D. Pa. 2001); In re Unichem Corp., 72 B.R. 95, 97 (Bankr. N.D. Ill. 1987).

Congress intended that such informed judgments would be needed to both negotiate the terms of,

and vote on, a plan of reorganization. Century Glove, 860 F.2d at 100.

       14.     Bankruptcy courts have broad discretion to determine the adequacy of the

information contained in a disclosure statement. See Texas Extrusion Corp. v. Lockheed Corp.

(In re Texas Extrusion Corp.), 844 F.2d 1142, 1157 (5th Cir. 1988) (the determination of adequate

information is largely within the discretion of the bankruptcy court). See also H.R. Rep. No. 595,

95th Cong., 1st Sess. 408-09 (1977) (concept of “adequate protection” is flexible to permit courts

to “take a practical approach as to what is necessary under the circumstances of each case, such

as cost of preparation of the statements, the need for relative speed in solicitation and

confirmation, and, of course, the need for investor protection”). Accordingly, the determination

of whether a disclosure statement contains adequate information is to be made on a case-by-case

basis, governed by the facts and circumstances of each case. See In re Keisler, 2009 WL 1851431

at *4 (Bank. E.D. Tenn. June 29, 2009).

       15.     Here, the Disclosure Statement contains ample information, which is sufficient for

stakeholders to consider when making informed decisions about whether to vote to accept or reject

a plan, including the following types of pertinent information:


               a.     Preliminary Statement: the Disclosure Statement includes a statement of
                      the Plan Debtors in support of the Plan and the purpose and effect of the
                      Plan;

                                                11
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35            Desc Main
                                 Document      Page 12 of 75



               b.     History of the Debtors: Articles II and III of the Disclosure Statement
                      includes a discussion of the Debtors corporate history and capital structure,
                      an overview of their business operations, and the precipitating events
                      leading to the bankruptcy filing;

               c.     Events During the Reorganization Cases: Article IV of the Disclosure
                      Statement discusses certain key events that have taken place during the
                      course of these Chapter 11 Case;

               d.     Overview of the Plan: Article V of the Disclosure Statement (i) contains a
                      detailed summary of the classification and treatment of claims and interests
                      under the Plan and the value of distributions to be received by holders of
                      allowed claims and allowed interests and (ii) describes the means by which
                      the Plan will be implemented including, among other things, distributions
                      under the Plan, procedures for resolving disputed claims, and the treatment
                      of executory contracts and unexpired leases;

               e.     Summary of Release and Exculpation Provisions: In accordance with
                      Bankruptcy Rule 3016(c), Article V of the Disclosure Statement describes
                      in specific and conspicuous language certain releases and related
                      injunctions that are essential components of the Plan;

               f.     Statutory Requirements for Confirmation: Article VI of the Disclosure
                      Statement describes the statutory requirements under the Bankruptcy Code
                      for the Plan to be confirmed;

               g.     Risk Factors: Article VII of the Disclosure Statement discusses certain risk
                      factors that may affect the Plan;

               h.     Certain Federal Income Tax Consequences of the Plan: Article VIII of the
                      Disclosure Statement discusses certain U.S. federal income tax law
                      consequences of the Plan.

       16.     The Plan Debtors submit that the Disclosure Statement, along with the Plan, and

the ballots, presently contain adequate information, as required by section 1125 of the Bankruptcy

Code, so that the voting classes will be able to make informed decisions in voting to accept or

reject the Plan and respectfully request that the Court conditionally approve the Disclosure


                                               12
 Case 20-30149       Doc 417        Filed 06/19/20 Entered 06/19/20 15:45:35           Desc Main
                                    Document      Page 13 of 75



Statement as having adequate information and meeting the requirements of section 1125 of the

Bankruptcy Code. Additionally, the Disclosure Statement, Plan and related documents reflect

comments received from several key stakeholder groups, including the Creditors’ Committee and

the Prepetition Secured Lender. Accordingly, conditional approval of the Disclosure Statement

will not prejudice any creditors.


        II.    Combined Hearing

       17.     The Plan Debtors request the Combined Hearing be held on August 14, 2020 at

9:30 a.m., subject to Court availability. The authority to consolidate a confirmation hearing and

consider the adequacy of a disclosure statement is specifically addressed by section

105(d)(2)(B)(vi) of the Bankruptcy Code which provides in relevant part:


               (d) The court, on its own motion or on the request of a party in interest...

                   (2) unless inconsistent with another provision of this title or with
                   applicable Federal Rules of Bankruptcy Procedure, may issue an order
                   at any such conference prescribing such limitations and conditions as
                   the court deems appropriate to ensure that the case is handled
                   expeditiously and economically, including an order that...

                       (B) in a case under chapter 11 of this title—...

                                (vi) provides that the hearing on approval of the disclosure
                                statement may be consolidated with the hearing on
                                confirmation of the plan.

11 U.S.C. § 105(d)(2)(B)(vi).

       18.     The Plan Debtors submit that such a Combined Hearing in this Chapter 11 Case

would promote judicial economy and liquidation of the Plan Debtors. Conditional approval of

                                                  13
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35            Desc Main
                                 Document      Page 14 of 75



the Disclosure Statement subject to final approval at a consolidated hearing on the Disclosure

Statement and confirmation of the Plan is warranted and appropriate in these cases in order to

minimize the administrative fees and expenses associated with the Plan approval process.

       19.     The Plan Debtors believe that the creditors will be able to sufficiently review and

assess both the Plan and the Disclosure Statement in the amount of time proposed. Furthermore,

all creditors entitled to vote on the Plan will receive at least forty (40) days’ notice of the

Combined Hearing and will have the opportunity to be heard and to object to the adequacy of the

Disclosure Statement prior to its final approval at the Combined Hearing. As such, this Court has

the authority to conditionally approve the Disclosure Statement and consider final approval of the

Disclosure Statement in conjunction with confirmation of the Plan.

       20.     Therefore, the Plan Debtors respectfully request that the Court agree to consolidate

final approval of the Disclosure Statement and confirmation of the Plan at the single Combined

Hearing and enter an order scheduling the Combined Hearing for August 14, 2020 at 9:30 a.m.


       III.    Request for Consolidated Deadline and Procedures for Filing of Objections
               to Adequacy of Disclosure Statement and Confirmation.

       21.     Bankruptcy Rule 2002(b) requires that all creditors be given at least twenty-eight

(28) days’ notice by mail of the time fixed for filing objections to approval of a disclosure

statement or confirmation of a plan of reorganization. Additionally, Bankruptcy Rule 3017(a)

provides:


       [A]fter a disclosure statement is filed in accordance with Rule 3016(b), the
       court shall hold a hearing on at least 28 days’ notice to the debtor, creditors,

                                                14
 Case 20-30149        Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35               Desc Main
                                  Document      Page 15 of 75



       equity security holders and other parties in interest as provided in Rule 2002 to
       consider the disclosure statement and any objections or modifications thereto.
       The plan and the disclosure statement shall be mailed with the notice of the
       hearing only to the debtor, any trustee or committee appointed under the Code,
       the Securities and Exchange Commission, and any party in interest who
       requests in writing a copy of the statement or plan.

Fed. R. Bankr. P. 3017(a).

       22.     Additionally, section 1128 of the Bankruptcy Code provides that “[a]fter notice,

the court shall hold a hearing on confirmation of a plan” and that “[a] party in interest may object

to confirmation of a plan.” 11 U.S.C. § 1128; see also Fed. R. Bankr. P. 3017(c). Bankruptcy

Rule 3020(b)(1) additionally provides that objections to confirmation of a plan must be filed and

served “within a time fixed by the court.” Fed. R. Bankr. P. 3020(b)(l).

       23.     In accordance with Bankruptcy Rule 3017(c), the Plan Debtors request that (a) the

Combined Hearing on confirmation of the Plan and final approval of the Disclosure Statement be

scheduled for August 14, 2020 at 9:30 a.m. (assuming the hearing on this motion takes place on

July 8, 2020, and subject to the Court’s availability), and (b) objections, if any, to the confirmation

of the Plan or the adequacy of the Disclosure Statement be filed by not later than August 5, 2020,

at 5:00 p.m. prevailing Eastern Time. This date will give creditors and other interested parties

twenty-eight (28) days to file such objections, while still affording the Plan Debtors an adequate

period of time to respond to any objections timely received.

       24.     The Plan Debtors further request that the Bankruptcy Court require that all

objections to final approval of the Disclosure Statement and confirmation of the Plan: (a) be in

writing; (b) comply with the Bankruptcy Code, the Bankruptcy Rules, and the local rules of this

                                                  15
 Case 20-30149        Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35              Desc Main
                                   Document      Page 16 of 75



Court; (c) set forth the name of the objector, and the nature of the amount of any claim or equity

security interest asserted by the objector against the estate or property of the Debtor; (d) state with

particularity the legal and factual basis for such objection; and (e) be filed with the Clerk of the

United States Bankruptcy Court for the Western District of North Carolina, in accordance with

Bankruptcy Rule 3020(b)(1), together with proof of service thereof, and served by U.S. Mail,

overnight delivery, or electronic mail so as to be received no later than 5:00 p.m. prevailing

Eastern Time, on August 5, 2020 (the “Objection Deadline”), by the following parties: (a) the

Plan Debtors to Zachary Smith (zacharysmith@mvalaw.com), Moore & Van Allen PLLC,

100 North Tryon Street, Suite 4700, Charlotte, NC 28202; (b) the Prepetition Secured Lender to

Jennifer L. Silvestro (silvestro@larypc.com), Lazer, Aptheker, Rosella & Yedid, P.C., 225 Old

Country Road, Melville, NY 11747 and A. Cotten Wright (cwright@grierlaw.com), Grier Wright

Martinez, PA, 521 E. Morehead Street, Suite 440, Charlotte, NC 28202; (a) the Plan Debtors to

Zachary Smith (zacharysmith@mvalaw.com), Hillary Crabtree (hillarycrabtree@mvalaw.com),

Jim Langdon (jimlangdon@mvalaw.com), and Julia May (juliamay@mvalaw.com), Moore &

Van Allen PLLC, 100 North Tryon Street, Suite 4700, Charlotte, NC 28202; (b) the Prepetition

Secured Lender to Jennifer L. Silvestro (silvestro@larypc.com), Lazer, Aptheker, Rosella &

Yedid, P.C., 225 Old Country Road, Melville, NY 11747 and A. Cotten Wright

(cwright@grierlaw.com), Grier Wright Martinez, PA, 521 E. Morehead Street, Suite 440,

Charlotte,   NC 28202;       (c)   the    Creditors’    Committee      to   Bradford     J.    Sandler

(bsandler@pszjlaw.com),       Shirley    S.   Cho      (scho@pszjlaw.com),      and    Jason    Rosell


                                                  16
 Case 20-30149        Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35              Desc Main
                                  Document      Page 17 of 75



(jrossell@pszjlaw.com), Pachulski Stang Ziehl & Jones LLP, 919 North Market Street 17th Floor,

P.O. Box 8705, Wilmington, DE 19899 and David H. Conaway (dconaway@shumaker.com) and

Ronald D.P. Bruckmann (rbruckmann@shumaker.com), Shumaker, Loop & Kendrick, LLP, 101

S. Tryon Street Suite 2200, Charlotte NC 28210; (d) Bankruptcy Administrator for the Western

District of North Carolina; and (e) and any party that has requested notice pursuant to Bankruptcy

Rule 2002.

       25.      The Plan Debtors respectfully submit that the foregoing procedures provide

adequate notice for final approval of the Disclosure Statement at the Combined Hearing under the

Bankruptcy Rules. Further, allowing for the Combined Hearing and the additional relief sought

herein will result in a significant reduction of administrative expenses.


        IV.    Solicitation and Voting Procedures

       26.     Bankruptcy Rule 3017(d) specifies the materials to be distributed to creditors and

equity security holders upon approval of a disclosure statement. In accordance therewith, the Plan

Debtors propose to transmit or cause to be transmitted by first class mail to parties entitled to vote

on the Plan (the “Voting Parties”) a solicitation package containing: (a) a cover letter describing

(i) the contents of the Solicitation Package; (ii) information about how to obtain access, free of

charge, to the Plan, the Disclosure Statement, and the Disclosure Statement Order, together with

the exhibits thereto, on the case administration website; and (iii) information about how to obtain,

free of charge, paper copies of any of the documents included in the Solicitation Package; (b) a

written notice, substantially in the form annexed hereto as Exhibit B, of (i) the Court’s conditional


                                                 17
 Case 20-30149       Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                  Document      Page 18 of 75



approval of the Disclosure Statement; (ii) the deadline for voting on the Plan; (iii) the date of the

Combined Hearing; (iv) the deadline and procedures for filing objections to the approval of the

Disclosure Statement and confirmation of the Plan (“Combined Hearing Notice”); (c) copies of

the Plan and Disclosure Statement (in electronic format); (d) the Conditional Disclosure Statement

Order (excluding the exhibits thereto); (e) an appropriate form of Ballot, instructions on how to

complete the Ballot and a pre-paid, preaddressed Ballot return envelope, substantially in the form

annexed hereto as Exhibit C (the “Ballot”); and (f) such other information as the Court may direct

or approve (collectively, the “Solicitation Package”). The Plan Debtors submit that such materials

and manner of service satisfy the requirements of Bankruptcy Rule 3017(d).

       27.     Pursuant to section 1126(f) of the Bankruptcy Code, unimpaired creditors are

“conclusively presumed to have accepted the plan, and solicitation of acceptances with respect to

such class . . . is not required.” 11 U.S.C. § 1126(f). Accordingly, the Plan Debtors submit that

they need not transmit a Solicitation Package to holders of claims in the unimpaired classes who

are unimpaired and deemed to have accepted the Plan. In lieu of the Solicitation Package, the

Plan Debtors propose sending unimpaired creditors a notice, substantially in the form attached

hereto as Exhibit D (the “Unimpaired Non-Voting Notice”).

       28.     Pursuant to section 1126(g) of the Bankruptcy Code, “a class is deemed not to have

accepted a plan if such plan provides that the claims or interests of such class do not entitle the

holders of such claims or interests to receive or retain any property under the plan on account of

such claims or interests.” 11 U.S.C. § 1126(g). Therefore, the Plan Debtors submit that it is not


                                                 18
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                 Document      Page 19 of 75



required to transmit Solicitation Packages to holders of claims and interests in any class that will

not receive any distribution or retain property under the Plan and are deemed to have rejected the

Plan. In lieu of the Solicitation Package, the Plan Debtors propose sending impaired creditors that

are deemed to reject the Plan a notice, substantially in the form attached hereto as Exhibit E

(the “Impaired Non-Voting Notice,” and together with the Unimpaired Voting Non-Notice, the

“Non-Voting Notices”).

       29.     The Plan Debtors propose to mail or cause to be mailed to holders of claims in the

unimpaired classes and holders of claims and interests in the deemed rejecting classes

(collectively, the “Non-Voting Parties”), at the address to which notices are required to be sent

pursuant to Bankruptcy Rule 2002(g), (1) the applicable Non-Voting Notice setting forth: (a) the

non-voting classes; (b) summary of the treatment of claims and interests under the Plan; (c) the

date and time of the Combined Hearing; (d) the deadline and procedures for filing objections to

the Plan; and (e) the deadline for filing administrative claims set forth in the Plan and (2) an

opt-out form for the releases contemplated under the Plan, attached hereto as Exhibit F

(the “Non-Voting Opt-Out”). The Non-Voting Notices will indicate that Non-Voting Parties may

obtain a copy of the Plan and Disclosure Statement free of charge from the Plan Debtors.

The Non-Voting Notices contain all required information with respect to the Combined Hearing,

and, for the avoidance of doubt, the Plan Debtors seek direction to send only the Non-Voting

Notices and Non-Voting Opt-Outs to Non-Voting Parties.




                                                19
    Case 20-30149       Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35                   Desc Main
                                     Document      Page 20 of 75



         30.     The Plan Debtors propose that the Court establish the of entry of an order

approving this Motion as the record date (the “Voting Record Date”) for the purposes of

determining (a) which creditors are entitled to receive a Solicitation Package and may be entitled

to vote on the Plan, subject to the disallowance of such creditors’ claims for voting purposes as

set forth herein or (b) the holders of claims and interests entitled to receive the Non-Voting

Notice.2

         31.     Stretto, the Plan Debtors’ claims, noticing, and solicitation agent, shall be

permitted to inspect, monitor, and supervise the solicitation process; inspect and tabulate the

Ballots; and certify to the Court the results of the balloting.

         32.     The Plan Debtors additionally request that creditors seeking to have a claim

temporarily allowed for purposes of voting to accept or reject the Plan pursuant to Bankruptcy

Rule 3018(a) be required to file a motion (the “Claims Estimation Motion”) for such relief no later

than July 18, 2020. Any such Claims Estimation Motion may be resolved by agreement between

the Plan Proponent and the movant without the requirement for further order or approval of the

Court.




2
 The Plan Debtors requests that the Court establish the Voting Record Date for voting purposes only and that the
Voting Record Date shall not affect who is entitled to receive distributions under the Plan.


                                                      20
 Case 20-30149        Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                  Document      Page 21 of 75



         V.    Confirmation Objection

       33.     Bankruptcy Rule 3020(b)(1) provides that objections to confirmation of a proposed

chapter 11 plan must be filed and served on the debtor, the trustee, any committee appointed under

the Bankruptcy Code, and any other entity designated by the Court, within a time specified by the

Bankruptcy Court. See Fed. R. Bankr. P. 3020(b). The Plan Debtors request that the Court

establish August 5, 2020, at 5:00 p.m. (Eastern Time) as the last date to file objections to approval

of the Disclosure Statement and confirmation of the Plan.

       34.     Any objection to confirmation of the Plan (“Plan Objections”) must be in writing,

must conform to the Bankruptcy Rules, must set forth the name of the objector, the nature and

amount of Claims or Interests held or asserted by the objector against the Debtor, the basis for the

objection, and the specific grounds of the objection. Plan Objections must be filed with the

Bankruptcy    Court    and    served   upon:    (a)   the   Plan   Debtors    to   Zachary    Smith

(zacharysmith@mvalaw.com), Hillary Crabtree (hillarycrabtree@mvalaw.com), Jim Langdon

(jimlangdon@mvalaw.com), and Julia May (juliamay@mvalaw.com), Moore & Van Allen

PLLC, 100 North Tryon Street, Suite 4700, Charlotte, NC 28202; (b) the Prepetition Secured

Lender to Jennifer L. Silvestro (silvestro@larypc.com), Lazer, Aptheker, Rosella & Yedid, P.C.,

225 Old Country Road, Melville, NY 11747 and A. Cotten Wright (cwright@grierlaw.com), Grier

Wright Martinez, PA, 521 E. Morehead Street, Suite 440, Charlotte, NC 28202; (c) the Creditors’

Committee to Bradford J. Sandler (bsandler@pszjlaw.com), Shirley S. Cho (scho@pszjlaw.com),

and Jason Rosell (jrossell@pszjlaw.com), Pachulski Stang Ziehl & Jones LLP, 919 North Market



                                                 21
 Case 20-30149       Doc 417       Filed 06/19/20 Entered 06/19/20 15:45:35          Desc Main
                                   Document      Page 22 of 75



Street 17th Floor, P.O. Box 8705, Wilmington, DE 19899 and David H. Conaway

(dconaway@shumaker.com) and Ronald D.P. Bruckmann (rbruckmann@shumaker.com),

Shumaker, Loop & Kendrick, LLP, 101 S. Tryon Street Suite 2200, Charlotte NC 28210;

(d) Bankruptcy Administrator for the Western District of North Carolina; and (e) and any party

that has requested notice pursuant to Bankruptcy Rule 2002.


        VI.    Administrative Claim Bar Date

       35.     The Plan Debtors seek authority to set the bar date for administrative expense

claims that arose (i) between the Petition Date and the effective date of a confirmed Plan

(the “Effective Date”) for any holders of administrative expense claims (the “Administrative

Claim Bar Date”). The Plan Debtors seek to set the Administrative Claims Bar Date thirty (30)

days after the Effective Date. For the avoidance of doubt, the Administrative Claim Bar Date

includes any professional fee claims.

       36.     The Plan Debtors shall include notice of the Administrative Claim Bar Date in the

Combined Hearing Notice as well as the Non-Voting Notices and request that be sufficient notice

of the Administrative Claim Bar Date.


                                            NOTICE

       37.     Notice of this Motion shall be provided to: (i) the Bankruptcy Administrator;

(ii) the Creditors’ Committee; and (iii) any party that has requested notice pursuant to Bankruptcy

Rule 2002. The Plan Debtors submit that, in light of the nature of the relief requested, no other

or further notice need be given.

                                                22
 Case 20-30149      Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35            Desc Main
                                Document      Page 23 of 75



       WHEREFORE, the Plan Debtors respectfully requests that this Court enter an order,

substantially in the form annexed hereto as Exhibit A, and grant such other and further relief as

this Court deems just and proper.

Dated: June 19, 2020


                                             MOORE & VAN ALLEN, PLLC

                                             /s/ Hillary B. Crabtree

                                             Zachary H. Smith (NC Bar 48993)
                                             Hillary B. Crabtree (NC Bar 26500)
                                             James Langdon (NC Bar 23241)
                                             Julia A. May (NC Bar 50528)
                                             100 N. Tryon Street, Suite 4700
                                             Charlotte, NC 28202
                                             Telephone: (704) 331-1000
                                             Facsimile: (704) 339-5968
                                             Email: zacharysmith@mvalaw.com
                                             Email: hillarycrabtree@mvalaw.com
                                             Email: jimlangdon@mvalaw.com
                                             Email: juliamay@mvalaw.com

                                             Counsel to the Debtors and Debtors-In-Possession




                                               23
Case 20-30149   Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35   Desc Main
                          Document      Page 24 of 75



                                 EXHIBIT A


                             PROPOSED ORDER
    Case 20-30149       Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35                   Desc Main
                                     Document      Page 25 of 75




                        IN UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

                                                             )
    In re:                                                   )        Chapter 11 (Joint Administration)
                                                             )
    SD-Charlotte, LLC, et al., 1                             )        Case No. 20-30149
                                                             )
             Debtors.                                        )
                                                             )
                                                             )

               ORDER (I) CONDITIONALLY APPROVING THE DISCLOSURE
     STATEMENT FOR DEBTORS SD-CHARLOTTE, LLC, SD-MISSOURI, LLC, RTHT
       INVESTMENTS, LLC, AND SD RESTAURANT GROUP, LLC, JOINT PLAN OF
     LIQUIDATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE; (II)
    SCHEDULING A COMBINED DISCLOSURE STATEMENT AND CONFIRMATION
      HEARING; (III) APPROVING SOLICITATION PACKAGES AND PROCEDURES;
    (IV) APPROVING THE FORM OF THE BALLOT, (V) SETTING ADMINISTRATIVE
             CLAIM BAR DATE AND (VI) GRANTING RELATED RELIEF




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425). Debtor Southern Deli Holdings, LLC is not dealt with in the Plan
and will be treated separately.
 Case 20-30149        Doc 417    Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                 Document      Page 26 of 75




       Upon consideration of the motion (the “Motion”) Debtors SD-Charlotte, LLC,

SD-Missouri, LLC, RTHT Investments, LLC, and SD Restaurant Group, LLC, (collectively,

the “Plan Debtors”) for the entry of an order (i) conditionally approving the Disclosure Statement

for Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT Investments, LLC, and SD Restaurant

Group, LLC, Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [Doc.

No. 415] (the “Disclosure Statement”), (ii) scheduling a final hearing (the “Combined Hearing”)

on approval of the Disclosure Statement combined with a hearing on confirmation of the Debtors

SD-Charlotte, LLC, SD-Missouri, LLC, RTHT Investments, LLC, and SD Restaurant Group, LLC,

Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code [Doc. No. 414]

(the “Plan”), (iii) approving the solicitation procedures set forth herein; (iv) approving the form

of ballots for the voting classes, (v) setting the administrative claim bar date, and (vi) granting

related relief pursuant to sections 105, 1125, and 1126 of Title 11 of the United States Code

(the “Bankruptcy Code”) and Rules 2002, 3016, 3017, 3018, 3020, and 9006 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”); and after due deliberation, hearing having

been held, and upon the Court’s determination that the relief requested in the Motion is in the best

interests of the Debtor, its estate, creditors, and other parties in interest; and sufficient cause

appearing therefor,

               IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED.


                                                 2
 Case 20-30149        Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35              Desc Main
                                  Document      Page 27 of 75



       2.      The Disclosure Statement is conditionally approved as containing adequate

information within the meaning of section 1125 of the Bankruptcy Code. Any objections to the

adequacy of the information contained in the Disclosure Statement are expressly reserved for

consideration at the Combined Hearing (defined below).

       3.      The Combined Hearing Notice, the Non-Voting Notices, and the Non-Voting

Opt-Out are approved in all respects.

       4.      The form of the Ballot is approved in all respects.

       5.      The date this Order is entered is established as the Voting Record Date for the

purposes of determining the creditors and equity interest holders entitled to receive the Solicitation

Package or the Non-Voting Notices and to vote on the Plan.

       6.      The Solicitation Package and Non-Voting Notices shall be sent for distribution not

later than July 8, 2020.

       7.      Any Plan Supplement must be filed with this Court not later than August 7, 2020.

       8.      Ballots must be received on or before August 5, 2020, at 5:00 p.m. (Eastern

Time) (“Voting Deadline”) in accordance with the instructions on the Ballot, unless extended by

the Plan Debtors in writing.

       9.      If any claimant seeks to have a claim temporarily allowed for purposes of voting

to accept or reject the Plan pursuant to Bankruptcy Rule 3018(a), such claimant is required to file

a motion (the “Claims Estimation Motion”) for such relief no later than July 18, 2020. Any such



                                                  3
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35           Desc Main
                                 Document      Page 28 of 75



Claims Estimation Motion may be resolved by agreement between the Plan Debtors and the

movant without the requirement for further order or approval of the Court.

       10.     As to any creditor filing a Claims Estimation Motion, such creditor’s Ballot shall

not be counted unless temporarily allowed by the Court for voting purposes after notice and a

hearing, prior to the Combined Hearing.

       11.     Objections to the adequacy of the Disclosure Statement or confirmation of the Plan

must be in writing, must conform to the Bankruptcy Rules, must set forth the name of the objector,

the nature and amount of Claims or Interests held or asserted by the objector against the Plan

Debtors, the basis for the objection and the specific grounds of the objection, and must be filed

with the Bankruptcy Court, together with proof of service thereof, and served upon: (i) the

Bankruptcy Administrator; (ii) the Plan Debtors; (iii) the Prepetition Secured Lender, (iv) the

Creditors’ Committee; and (v) any party that has requested notice pursuant to Bankruptcy Rule

2002 by hand delivery or in a manner as will cause such objection to be received by all such

parties on or before August 5, 2020, at 5:00 p.m. (Eastern Time). Any objections not filed and

served as set forth above will not be considered by the Court.

       12.     Any party supporting the Plan may file a reply to any objection to confirmation of

the Plan by August 12, 2020.

       13.     The Plan voting certification shall be filed by August 12, 2020.

       14.     A hearing shall be held before this Court on August 14, 2020, at 9:30 a.m.

(Eastern Time), or as soon thereafter as counsel can be heard, to consider confirmation of the

                                                4
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35            Desc Main
                                 Document      Page 29 of 75



Plan (the “Combined Hearing”) at the United States Bankruptcy Court for the Western District of

North Carolina, before the Honorable J. Craig Whitley in the United States Bankruptcy Court for

the Western District of North Carolina, 401 West Trade Street, Room 111, Charlotte, NC 28202.

       15.     The Administrative Claim Bar Date is hereby set for thirty (30) days after the

Effective Date of the Plan.

       16.     The Combined Hearing may be adjourned from time to time without further notice

to creditors and other parties-in-interest by an announcement of the adjourned date at the

Combined Hearing or any adjournment thereof or by an appropriate filing with the Court.

       17.     The Plan Debtors are authorized to take or refrain from taking any action necessary

or appropriate to implement the terms of and the relief granted in this Order without seeking

further order of the Court.

       18.     The Plan Debtors are authorized to make non-substantive changes to the Plan,

Ballot, Combined Hearing Notice, Non-Voting Notices, Administrative/Priority Claim Consent

Form and related documents without further order of the Court, including, without limitation,

changes to correct typographical and grammatical errors and to make conforming changes.

       19.     This Court shall retain jurisdiction over all matters related to or arising from the

Motion or the interpretation or implementation of this Order.


 This Order has been signed electronically.                      United States Bankruptcy Court
 The Judge’s signature and Court’s seal
 appear at the top of this Order.


                                                5
Case 20-30149   Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35   Desc Main
                          Document      Page 30 of 75



                                 EXHIBIT B


                      COMBINED HEARING NOTICE
    Case 20-30149        Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35                   Desc Main
                                     Document      Page 31 of 75




                         IN UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                                             )
    In re:                                                   )        Chapter 11 (Joint Administration)
                                                             )
    SD-Charlotte, LLC, et al., 1                             )        Case No. 20-30149
                                                             )
              Debtors.                                       )
                                                             )
                                                             )

              NOTICE OF (I) CONDITIONAL APPROVAL OF
         DISCLOSURE STATEMENT; (II) HEARING TO CONSIDER
       CONFIRMATION OF THE PLAN; (III) DEADLINE FOR FILING
      OBJECTIONS TO CONFIRMATION OF THE PLAN; (IV) DEADLINE
FOR VOTING ON THE PLAN; AND (V) BAR DATE FOR FILING ADMINISTRATIVE
                 CLAIMS ESTABLISHED BY THE PLAN

PLEASE TAKE NOTICE OF THE FOLLOWING:

             1.     On February 7, 2020 (the “Petition Date”), the above captioned debtors and debtors

in possession (the “Debtors”) filed with this Court a voluntary petition for relief under chapter 11

of the Bankruptcy Code. The factual background relating to the Debtor’s commencement of this

chapter 11 case is set forth in detail in the Declaration of Brian Rosenthal in Support of Debtors’




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425). Debtor Southern Deli Holdings, LLC is not dealt with in the Plan
and will be treated separately.
    Case 20-30149       Doc 417        Filed 06/19/20 Entered 06/19/20 15:45:35                    Desc Main
                                       Document      Page 32 of 75



Chapter 11 Petitions and Requests for First-Day Relief [Doc. No. 17] (the “First Day Declaration”)

filed on the Petition Date and incorporated herein by reference.


                           THE PLAN AND DISCLOSURE STATEMENT

        2.       On June 19, 2020, Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT

Investments, LLC, and SD Restaurant Group, LLC, (the “Plan Debtors”) filed the Disclosure

Statement for Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT Investments, LLC, and SD

Restaurant Group, LLC, Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code

[Doc. No. 415] (the “Disclosure Statement”) and the Debtors SD-Charlotte, LLC, SD-Missouri,

LLC, RTHT Investments, LLC, and SD Restaurant Group, LLC, Joint Plan of Liquidation Pursuant

to Chapter 11 of the Bankruptcy Code [Doc. No. 414] (including all exhibits thereto and as

amended, supplemented or otherwise modified from time to time, the “Plan”).1


                CONDITIONAL APPROVAL OF DISCLOSURE STATEMENT

        3.       By an Order dated _______, 2020, (the “Conditional Disclosure Statement Order”),

the United States Bankruptcy Court for the Western District of North Carolina (the “Court”)

conditionally approved the Disclosure Statement as containing adequate information within the

meaning of section 1125 of Title 11 of the United States Code (the “Bankruptcy Code”).




1
 Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Plan or the Disclosure
Statement, as applicable.


                                                         2
 Case 20-30149       Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                  Document      Page 33 of 75



The Conditional Disclosure Statement Order expressly reserves all parties’ rights to raise

objections to the adequacy of information in the Disclosure Statement.

       4.      By the Conditional Disclosure Statement Order, the Court established

August 5, 2020 at 5:00 p.m. (Eastern Time) (the “Voting Deadline”) as the deadline by which

ballots accepting or rejecting the Plan must be received. To be counted, your original ballot must

actually be received on or before the Voting Deadline by Stretto, the Plan Debtors’ claims

noticing, and solicitation agent, either by electronic transmission or at the following address:


                                  SD-Charlotte Ballot Processing
                                           c/o Stretto
                                    410 Exchange, Suite 100
                                       Irvine, CA 92602

         DISCLOSURE STATEMENT AND PLAN CONFIRMATION HEARING

       5.      On August 14, 2020 at 9:30 a.m. (Eastern Time), or as soon thereafter as counsel

may be heard, a hearing will be held before the Honorable Laura T. Beyer in the United States

Bankruptcy Court for the Western District of North Carolina, to consider final approval of the

Disclosure Statement and confirmation of the Plan, as the same may be amended or modified

(the “Combined Hearing”).

       6.      The Combined Hearing may be adjourned from time to time, without further notice.

The Plan may be modified in accordance with the Bankruptcy Code, the Federal Rules of

Bankruptcy Procedure, the Plan and other applicable law, without further notice, prior to or as a

result of the Combined Hearing.



                                                  3
 Case 20-30149         Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35               Desc Main
                                   Document      Page 34 of 75



                            ADMINISTRATIVE CLAIM BAR DATE

         7.     Article II.C.2a of the Plan sets a Bar Date for the filing of Administrative Claims

as follows:


         Requests for payment of Administrative Expense Claims (other than 503(b)(9) Claims,
         which are subject to the May 22, 2020 Bar Date, Professional Claims and the Claims of
         Governmental Units arising under section 503(b)(1)(B), (C) or (D) of the Bankruptcy
         Code) must be filed no later than the Administrative Expense Bar Date. Unless otherwise
         ordered by the Court, Holders of Administrative Expense Claims (other than the Holders
         of 503(b)(9) Claims, Professional Claims and the Claims of Governmental Units arising
         under section 503(b)(1)(B), (C) or (D) of the Bankruptcy Code) that do not file requests
         for the allowance and payment thereof on or before the Administrative Expense Bar Date
         shall forever be barred from asserting such Administrative Expense Claims against the
         Debtors or their Estates.

         “Administrative Expense Bar Date” shall be thirty (30) days from the Confirmation Date.


                        INJUNCTIONS, RELEASES, AND DISCHARGE

         8.     Article IX of the Plan contains the release and exculpation provisions set forth

below:


         1.     Exculpation

        The exculpation section of Article IX of the plan reads as follows: “The Exculpated
Parties shall not have or incur, and are hereby released from, any claim, Claim, Cause of
Action, obligation, suit, judgment, damages, debt, right, remedy or liability to one another
or to any Holder of any Claim or equity Interest, or any other party-in-interest, for any act
or omission originating or occurring on or after the Petition Date through and including the
Effective Date in connection with, relating to, or arising out of the Chapter 11 Cases, the Sale
Orders, the negotiation and Filing of this Plan, the Filing of the Chapter 11 Cases, the
settlement of Claims or renegotiation of Executory Contracts and leases, the pursuit of
confirmation of this Plan, the consummation of this Plan, or the administration of this Plan
or the property to be Distributed under this Plan, except for their willful misconduct or gross
negligence or any obligations that they have under or in connection with this Plan or the

                                                    4
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35           Desc Main
                                 Document      Page 35 of 75



transactions contemplated in this Plan. Nothing herein shall prevent any Exculpated Party
from asserting as a defense to any claim of fraud, willful misconduct or gross negligence that
they reasonably relied upon the advice of counsel with respect to their duties and
responsibilities under the Plan or otherwise.”

       2.      Releases

                                 a. Releases by the Plan Debtors

        The releases by the Plan Debtors section of Article IX of the plan reads as follows:
“Effective as of the Effective Date, for good and valuable consideration, the adequacy of
which is hereby confirmed, the Plan Debtors, their Estates, and each of the Plan Debtors’
successors and assigns, shall be deemed to, completely, conclusively, absolutely,
unconditionally, irrevocably and forever release, waive, void and extinguish the Released
Parties from any claim, Claim, Avoidance Action, Cause of Action, obligation, suit,
judgment, damages, debt, right, remedy or liability, for any act or omission in connection
with, relating to, or arising out of the Chapter 11 Cases, the negotiation and Filing of this
Plan, the Filing of the Chapter 11 Cases, the settlement of Claims or renegotiation of
Executory Contracts and leases, the pursuit of confirmation of this Plan, the consummation
of this Plan, or the administration of this Plan or the property to be distributed under this
Plan.

         Effective as of the Effective Date, for good and valuable consideration, the adequacy
of which is hereby confirmed, the Plan Debtors, their Estates, and each of the Plan Debtors’
successors and assigns, shall be deemed to, completely, conclusively, absolutely,
unconditionally, irrevocably and forever release, waive, void and extinguish the Avoidance
Actions against (i) all Holders of Claims and Interests that are presumed to accept this Plan;
(ii) all Holders of Claims and Interests who vote to accept this Plan; (iii) all Holders of Claims
or Interests that abstain from voting on this Plan and who do not affirmatively opt out of
releases provided in the Plan by checking the box on the applicable ballot or form indicating
that they opt out of the releases provided in the Plan; and (iv) all Holders of Claims or
Interests that vote to reject this Plan and do not opt out of the releases in this Plan. For the
avoidance of doubt, and notwithstanding anything to the contrary in this Article, the Plan
Debtors do not provide releases with respect to the Permitted Causes of Action.”

               b.     Third-Party Releases

       The Third-Party Releases Section of Article IX of the Plan reads as follows: “Effective as
of the Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, the Releasing Parties shall be deemed to, completely, conclusively, absolutely,
unconditionally, irrevocably and forever release, waive, void and extinguish the Released

                                                5
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35            Desc Main
                                 Document      Page 36 of 75



Parties from any claim, Claim, Cause of Action, obligation, suit, judgment, damages, debt,
right, remedy or liability, for any act or omission (i) that took place prior to the Effective
Date relating to and/or in connection with any of the Plan Debtors, and (ii) in connection
with, relating to, or arising out of the Chapter 11 Cases, the negotiation and Filing of this
Plan, the Filing of the Chapter 11 Cases, the settlement of Claims or renegotiation of
Executory Contracts and leases, the pursuit of confirmation of this Plan, the consummation
of this Plan, or the administration of this Plan or the property to be Distributed under this
Plan.”

       3.      Injunctions Relating to Releases

         The Injunctions Relating to Releases section of Article IX of the plan reads as follows:
“Effective as of the Effective Date, all Persons that hold, have held or may hold a claim,
Claim, Cause of Action, obligation, suit, judgment, damages, debt, right, remedy or liability
of any nature whatsoever, that is released pursuant to this Plan, shall be permanently,
forever and completely stayed, restrained, prohibited, barred and enjoined from taking any
of the following actions, whether directly or indirectly, derivatively or otherwise, on account
of or based on the subject matter of such released claims, Claims, Causes of Action,
obligations, suits, judgments, damages, debts, rights, remedies or liabilities, (i) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding (including, without limitation, any judicial, arbitral, administrative or other
proceeding) in any forum, (ii) enforcing, attaching (including, without limitation, any
prejudgment attachment), collecting, or in any way seeking to recover any judgment, award,
decree, or other order, (iii) creating, perfecting or in any way enforcing in any matter,
directly or indirectly, any lien, (iv) setting off (except to the extent such setoff was exercised
prior to the Petition Date), seeking reimbursement or contributions from, or subrogation
against, or otherwise recouping in any manner, directly or indirectly, any amount against
any liability or obligation owed to any Person released under this Plan, and (v) commencing
or continuing in any manner, in any place of any judicial, arbitration or administrative
proceeding in any forum, that does not comply with or is inconsistent with the provisions of
the Plan or the Confirmation Order.”

       4.      Injunctions to Protect Estate Assets

       The Injunctions to Protect Estate Assets section of Article IX of the plan reads as follows:
“Except as expressly otherwise provided in the Plan, or to the extent necessary to enforce the
terms and conditions of the Plan, the Confirmation Order or a separate Order of the
Bankruptcy Court, all Entities who have held, hold or may hold Claims against or Interests
in the Plan Debtors shall be permanently enjoined from taking any of the following actions
against the Plan Debtors, the Plan Debtors’ Estates, the Plan Debtors’ successors, the Post-
Effective Date Plan Debtors, the Plan Administrator, the Oversight Committee, the Wind-

                                                6
 Case 20-30149        Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35               Desc Main
                                  Document      Page 37 of 75



Down Fund or any of their property on account of any such Claims or Interests: (i)
commencing or continuing, in any manner or in any place, any action, Cause of Action or
other proceeding; (ii) enforcing, attaching, collecting, or recovering in any manner any
judgment, award, decree or Order; (iii) creating, perfecting, or enforcing any Lien; (iv)
asserting a setoff (except to the extent such setoff was exercised prior to the Petition Date),
right of subrogation, or recoupment of any kind against any debt, liability, or obligation due
to the Plan Debtors; and (v) commencing or continuing, in any manner or in any place, any
action, Cause of Action or other proceeding that does not comply with or is inconsistent with
the provisions of the Plan.”

                 DEADLINE FOR OBJECTIONS TO APPROVAL OF THE
             DISCLOSURE STATEMENT OR CONFIRMATION OF THE PLAN

       9.        Objections, if any, to approval of the Disclosure Statement or confirmation of the

Plan, including any supporting memoranda, must be in writing, be filed with the Clerk of the Court,

United States Bankruptcy Court for the Western District of North Carolina, 401 West Trade Street,

Room 111, Charlotte, NC 28202, in accordance with local rules and procedure, together with proof

of service on or before August 5, 2020, at 5:00 p.m. (Eastern Time) (the “Objection Deadline”),

and shall (a) state the name and address of the objecting party and the amount of its claim or the

nature of its interest in the Debtor’s chapter 11 case; (b) state with particularity the provision or

provisions of the Plan objected to and for any objection asserted, the legal and factual basis for

such objections; and (c) be served on the following parties: (i) the Bankruptcy Administrator;

(ii) the Debtor; (iii) the Prepetition Secured Lender, (iv) the Creditors’ Committee; and (v) any

party that has requested notice pursuant to Bankruptcy Rule 2002.


                 COPIES OF THE PLAN AND DISCLOSURE STATEMENT

       10.       Copies of the Plan, the Disclosure Statement, and all documents filed in these

Chapter     11   Cases    are   available   free   of   charge   on   Stretto’s   case    website   at

                                                   7
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35           Desc Main
                                 Document      Page 38 of 75



cases.stretto.com/sdcharlotte. Copies of the Plan and Disclosure Statement are also on file with

the Clerk of the Bankruptcy Court for the Western District of North Carolina, and may be reviewed

during the regular hours of the Bankruptcy Court or online through the Bankruptcy Court’s internet

website at https://www.ncwb.uscourts.gov/.


IF YOU HAVE ANY QUESTIONS REGARDING YOUR CLAIM OR THE VOTING
PROCEDURES, OR IF YOU NEED A BALLOT OR ADDITIONAL COPIES OF THE
PLAN OR OTHER ENCLOSED MATERIALS, PLEASE CONTACT STRETTO VIA
EMAIL AT TEAMSDC@STRETTO.COM OR VIA PHONE AT 1-855-303-5664.




                                                8
 Case 20-30149     Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35       Desc Main
                             Document      Page 39 of 75



Dated: June __, 2020


                                       MOORE & VAN ALLEN, PLLC



                                       /s/ Draft

                                       Zachary H. Smith (NC Bar 48993)
                                       Hillary B. Crabtree (NC Bar 26500)
                                       James Langdon (NC Bar 23241)
                                       Julia A. May (NC Bar 50528)
                                       100 N. Tryon Street, Suite 4700
                                       Charlotte, NC 28202
                                       Telephone: (704) 331-1000
                                       Facsimile: (704) 339-5968
                                       Email: zacharysmith@mvalaw.com
                                       Email:hillarycrabtree@mvalaw.com
                                       Email: jimlangdon@mvalaw.com
                                       Email: juliamay@mvalaw.com

                                       Counsel to the Debtors and Debtors-In-Possession
Case 20-30149   Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35   Desc Main
                          Document      Page 40 of 75




                                 EXHIBIT C


                          FORM OF CLASS 1 BALLOT
    Case 20-30149         Doc 417    Filed 06/19/20 Entered 06/19/20 15:45:35                   Desc Main
                                     Document      Page 41 of 75



                        IN UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

                                                             )
    In re:                                                   )        Chapter 11 (Joint Administration)
                                                             )
    SD-Charlotte, LLC, et al., 1                             )        Case No. 20-30149
                                                             )
             Debtors.                                        )
                                                             )
                                                             )

                                BALLOT TO ACCEPT OR REJECT
                                 JOINT PLAN OF LIQUIDATION

                        CLASS 1: PREPETITION SECURED LENDER CLAIMS

PLEASE TAKE NOTICE THAT Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT
Investments, LLC, and SD Restaurant Group, LLC,, (collectively, the “Plan Debtors”) have
commenced the solicitation of votes, in accordance with title 11 of the United States Code, 11
U.S.C. §§ 101–1532 (the “Bankruptcy Code”), to accept the Debtors SD-Charlotte, LLC,
SD-Missouri, LLC, RTHT Investments, LLC, and SD Restaurant Group, LLC, Joint Plan of
Liquidation Pursuant to Chapter 11 of the Bankruptcy Code (as amended, supplemented, or
otherwise modified from time to time, the “Plan”), attached as Exhibit A to the Debtors’
Disclosure Statement for Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT Investments,
LLC, and SD Restaurant Group, LLC, Joint Plan of Liquidation Pursuant to Chapter 11 of the
Bankruptcy Code (as may be amended, modified, or supplemented from time to time and
including all exhibits or supplements thereto, the “Disclosure Statement”). On [__] the United
States Bankruptcy Court for the Western District of North Carolina conditionally approved the
Disclosure Statement. The Disclosure Statement provides information to assist you in deciding
how to vote your Ballot. You should review the Disclosure Statement and the Plan before you
vote. You may wish to seek legal advice concerning the Plan and the classification and treatment
of your claim(s) under the Plan.


1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425). Debtor Southern Deli Holdings, LLC is not dealt with in the Plan
and will be treated separately.


CHAR2\2291940v4
    Case 20-30149          Doc 417       Filed 06/19/20 Entered 06/19/20 15:45:35               Desc Main
                                         Document      Page 42 of 75




IMPORTANT                     PLEASE CAREFULLY READ AND FOLLOW THE ENCLOSED
NOTE:                         INSTRUCTIONS FOR COMPLETING THIS BALLOT (THE “BALLOT”)
                              AND THE PLAN INCLUDED WITH THIS BALLOT BEFORE
                              COMPLETING THIS BALLOT. THIS BALLOT PERMITS YOU TO
                              VOTE ON THE PLAN.

DEADLINE:                    THIS BALLOT MUST BE COMPLETED, EXECUTED, AND
                             RETURNED SO THAT IT IS ACTUALLY RECEIVED BY STRETTO2
                             (THE “SOLICITATION AGENT”) PRIOR TO 5:00 P.M. PREVAILING
                             EASTERN TIME ON AUGUST 5, 2020 (THE “VOTING DEADLINE”).

QUESTIONS:                   If you have any questions regarding this Ballot, the enclosed voting
                             instructions, the procedures for voting, or need to obtain additional
                             solicitation materials, please contact the Solicitation Agent by emailing
                             TeamSDC@stretto.com and reference “SD-Charlotte Ballot” in the subject
                             line or at +1 (855) 303-5664 (toll free).

NOTICE:                      You have received this Ballot because the Plan Debtors’ books and records
                             indicate that you are a Holder of an Allowed Claim in Class 1, (the “Voting
                             Class”) as of [__], 2020 (the “Voting Record Date”) and as set forth in Item
                             1 of the Ballot. Accordingly, you have the right to execute this Ballot and
                             to vote to accept or reject the Plan on account of those Claims.

                             This Ballot may not be used for any purpose other than for casting votes
                             with respect to the Plan and making certain certifications with respect to
                             the Plan. If you believe you have received this Ballot in error, or if you
                             believe that you have received the wrong ballot, please contact the
                             Solicitation Agent immediately. You should review the Plan before you
                             vote. You may wish to seek legal advice concerning the proposals related
                             to the Plan.




2
    Stretto is the trade name of Bankruptcy Management Solutions, Inc., and its subsidiaries.


                                                            2
 Case 20-30149     Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35          Desc Main
                               Document      Page 43 of 75




     PLEASE COMPLETE ITEM 1. IF NEITHER THE “ACCEPT” NOR “REJECT” BOX IS
     CHECKED IN ITEM 1, THIS BALLOT WILL NOT BE COUNTED AS HAVING BEEN
     CAST. IF THIS BALLOT IS NOT SIGNED ON THE APPROPRIATE LINES BELOW,
     THIS BALLOT WILL NOT BE VALID OR COUNTED AS HAVING BEEN CAST.


Item 1. Class Vote. The undersigned, the holder of a Class 1 Prepetition Secured Lender Claim
against the Plan Debtors, hereby votes, in the amount set forth below, as follows (check one
box):
               Accept the Plan             Reject the Plan.
              Amount of Claim: $___________________
Item 2. Release Information. Article IX of the Plan provides for a third-party release
(the “Third-Party Release”):

1.   EFFECTIVE AS OF THE EFFECTIVE DATE, FOR GOOD AND VALUABLE
CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY CONFIRMED, THE
RELEASING PARTIES SHALL BE DEEMED TO, COMPLETELY, CONCLUSIVELY,
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND FOREVER RELEASE,
WAIVE, VOID AND EXTINGUISH THE RELEASED PARTIES FROM ANY CLAIM,
CLAIM, CAUSE OF ACTION, OBLIGATION, SUIT, JUDGMENT, DAMAGES, DEBT,
RIGHT, REMEDY OR LIABILITY, FOR ANY ACT OR OMISSION (I) THAT TOOK
PLACE PRIOR TO THE EFFECTIVE DATE RELATING TO AND/OR IN
CONNECTION WITH ANY OF THE PLAN DEBTORS, AND (II) IN CONNECTION
WITH, RELATING TO, OR ARISING OUT OF THE CHAPTER 11 CASES, THE
NEGOTIATION AND FILING OF THIS PLAN, THE FILING OF THE CHAPTER 11
CASES, THE SETTLEMENT OF CLAIMS OR RENEGOTIATION OF EXECUTORY
CONTRACTS AND LEASES, THE PURSUIT OF CONFIRMATION OF THIS PLAN,
THE CONSUMMATION OF THIS PLAN, OR THE ADMINISTRATION OF THIS PLAN
OR THE PROPERTY TO BE DISTRIBUTED UNDER THIS PLAN.


2.   ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
OF THE RELEASES HEREIN, WHICH INCLUDES BY REFERENCE EACH OF THE
RELATED PROVISIONS AND DEFINITIONS CONTAINED HEREIN, AND FURTHER,
SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT THE
RELEASES HEREIN ARE: (I) IN EXCHANGE FOR THE GOOD AND VALUABLE
CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (II) A GOOD FAITH
SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE

                                             3
Case 20-30149   Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35   Desc Main
                          Document      Page 44 of 75



RELEASES HEREIN; (III) IN THE BEST INTERESTS OF THE PLAN DEBTORS AND
ALL HOLDERS OF CLAIMS AND INTERESTS; (IV) FAIR, EQUITABLE AND
REASONABLE; (V) GIVEN AND MADE AFTER REASONABLE INVESTIGATION
AND AFTER NOTICE AND OPPORTUNITY FOR HEARING; AND (VI) A BAR TO
ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM RELEASED BY THE
RELEASES HEREIN AGAINST ANY OF THE RELEASED PARTIES.

IMPORTANT INFORMATION REGARDING THE THIRD-PARTY RELEASE:

“RELEASED PARTY” MEANS COLLECTIVELY, AND IN EACH CASE, IN THEIR
RESPECTIVE CAPACITIES AS SUCH: (A) THE PLAN DEBTORS; (B) THE PREPETITION
SECURED LENDER; (C) THE DIP LENDER; (D) THE CREDITORS’ COMMITTEE AND
ITS MEMBERS; (E) MERU, LLC AND BRIAN ROSENTHAL, AS CHIEF RESTRUCTURING
OFFICER; (F) THE FINLEY GROUP AND MATTHEW SMITH, AS INDEPENDENT
DIRECTOR; (G) WITH RESPECT TO (A) THROUGH (F), SUCH ENTITIES’
PROFESSIONALS AND REPRESENTATIVES. FOR THE AVOIDANCE OF DOUBT,
RELEASED PARTIES SHALL NOT INCLUDE (A) YARON GOLDMAN; (B) CURRENT
AND FORMER MEMBERS AND MANAGERS OF THE PLAN DEBTORS; OR (C)
HOLDERS OF CLAIMS OR INTERESTS THAT AFFIRMATIVELY OPT OUT OF THE
RELEASES OR WHO VOTE TO REJECT THE PLAN.

“RELEASING PARTY” MEANS COLLECTIVELY, AND IN EACH CASE, IN THEIR
RESPECTIVE CAPACITIES AS SUCH: (A) THE PLAN DEBTORS; (B) THE PREPETITION
SECURED LENDER; (C) THE DIP LENDER; (D) THE CREDITORS’ COMMITTEE; (E) ALL
HOLDERS OF CLAIMS AND INTERESTS THAT ARE PRESUMED TO ACCEPT THIS
PLAN; (F) ALL HOLDERS OF CLAIMS AND INTERESTS WHO VOTE TO ACCEPT THIS
PLAN; (G) ALL HOLDERS OF CLAIMS OR INTERESTS THAT ABSTAIN FROM VOTING
ON THIS PLAN AND WHO DO NOT AFFIRMATIVELY OPT OUT OF RELEASES
PROVIDED IN THE PLAN BY CHECKING THE BOX ON THE APPLICABLE BALLOT
INDICATING THAT THEY OPT OUT OF THE RELEASES PROVIDED IN THE PLAN;
(H) ALL HOLDERS OF CLAIMS OR INTERESTS THAT VOTE TO REJECT THIS PLAN
AND DO NOT OPT OUT OF THE RELEASES IN THIS PLAN; (I) EACH CURRENT AND
FORMER AFFILIATE OF EACH ENTITY IN CLAUSES (A) THROUGH (H); AND (J) WITH
RESPECT TO EACH ENTITY IN CLAUSES (A) THROUGH (I), EACH SUCH ENTITY’S
REPRESENTATIVES.

NOTWITHSTANDING THE FOREGOING, AN ENTITY SHALL BE NEITHER A RELEASING
PARTY NOR A RELEASED PARTY IF IT: (X) VALIDLY OPTS OUT OF THE RELEASES
CONTAINED IN ARTICLE VIII.E OF THE PLAN; OR (Y) TIMELY FILES WITH THE
BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO



                                      4
 Case 20-30149        Doc 417       Filed 06/19/20 Entered 06/19/20 15:45:35                   Desc Main
                                    Document      Page 45 of 75


THE RELEASES CONTAINED IN ARTICLE VIII OF THE PLAN THAT IS NOT RESOLVED
BEFORE CONFIRMATION.

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE
RELEASES CONTAINED IN ARTICLE VIII.E OF THE PLAN, AS SET FORTH ABOVE. YOU MAY
ELECT NOT TO GRANT THE RELEASES CONTAINED IN ARTICLE VIII.E OF THE PLAN ONLY
IF YOU (A) CHECK THE BOX BELOW OR (B) TIMELY FILE WITH THE BANKRUPTCY
COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE RELEASES
CONTAINED IN ARTICLE VIII OF THE PLAN THAT IS NOT RESOLVED BEFORE
CONFIRMATION. THE ELECTION TO WITHHOLD CONSENT TO GRANT SUCH RELEASE IS
AT YOUR OPTION. BY OPTING OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.E OF
THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES SET FORTH IN
ARTICLE VIII OF THE PLAN IF YOU ARE A RELEASED PARTY IN CONNECTION THEREWITH.

IF YOU FAIL TO INDICATE ON THIS OPT-OUT THAT YOU HAVE AFFIRMATIVELY
OPTED OUT OF THE RELEASES, YOU WILL BE DEEMED TO PROVIDE SUCH RELEASES
TO ALL RELEASED PARTIES.

The Holder of the Claims identified in Item 1 elects to:


                OPT OUT of the Third-Party Release


Item 3. Acknowledgments. By signing this Ballot, the undersigned acknowledges receipt of
the Disclosure Statement and the other applicable solicitation materials and certifies that the
undersigned is the claimant or has the power and authority to vote to accept or reject the Plan on
behalf of the claimant and make the other elections set forth in this Ballot. The undersigned
understands that, if this Ballot is validly executed but does not indicate either acceptance or
rejection of the Plan, this Ballot will not be counted.



               Name of Creditor                       Social Security or Federal Tax I.D. No. (optional)


                   Signature


     If by Authorized Agent, Name and Title                            Street Address




                                                  5
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                 Document      Page 46 of 75


                                                              City, State, Zip Code


               Date Completed                                  Telephone Number




         PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
  RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA THE ONLINE
                              PORTAL
To submit your Ballot via the Solicitation Agent’s online portal, please visit
http://cases.stretto.com/sdcharlotte. Click on the “File a Ballot” section of the website and
follow the instructions to submit your Ballot.
IMPORTANT NOTE: You will need the unique password printed on the cover sheet to this
ballot in order to retrieve and submit your customized electronic Ballot:
Unique Password: (Printed on cover sheet to this Ballot)
The Solicitation Agent’s online portal is the sole manner in which Ballots will be accepted via
electronic or online transmission. Ballots submitted by facsimile, email or other means of
electronic transmission will not be counted.

Each Password is to be used solely for voting only those Claims described in Item 1 of your
electronic Ballot.

Creditors who cast a Ballot using the Solicitation Agent’s online portal should NOT also submit
a hardcopy Ballot.

 IF THE SOLICITATION AGENT DOES NOT ACTUALLY RECEIVE THIS BALLOTON
 OR BEFORE AUGUST 5, 2020, AT 5:00 P.M., PREVAILING EASTERN TIME, IF THE
   VOTING DEADLINE IS NOT EXTENDED, YOUR VOTE TRANSMITTED BY THIS
      BALLOT MAY BE COUNTED TOWARD CONFIRMATION OF THE PLAN
              ONLY IN THE DISCRETION OF THE PLAN DEBTORS.

                     PLEASE SUBMIT YOUR BALLOT PROMPTLY
  IF YOU HAVE ANY QUESTIONS REGARDING THIS BALLOT, THESE VOTING
    INSTRUCTIONS OR THE PROCEDURES FOR VOTING, PLEASE CALL THE
      RESTRUCTURING HOTLINE AT ANY OF THE FOLLOWING NUMBER:
           +1 (855) 303-5664 (toll free) OR EMAIL TeamSDC@stretto.com


                                                6
 Case 20-30149         Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                   Document      Page 47 of 75



                             Instructions for Completing Your Ballot

        1.      The Plan Debtors are soliciting the votes of holders of Claims with respect to the
Plan attached as Exhibit A to the Disclosure Statement. Capitalized terms used in the Ballot or
in these instructions (the “Ballot Instructions”) but not otherwise defined therein or herein shall
have the meaning set forth in the Plan, a copy of which also accompanies the Ballot. PLEASE
READ THE PLAN AND DISCLOSURE STATEMENT CAREFULLY BEFORE
COMPLETING THIS BALLOT.
        2.     The Plan can be confirmed by the Court and thereby made binding upon you if it is
accepted by the holders of at least two-thirds in amount and more than one-half in number of Claims
in at least one class of creditors that votes on the Plan and if the Plan otherwise satisfies the
requirements for confirmation provided by section 1129(a) of the Bankruptcy Code. Please review
the Disclosure Statement for more information.
        3.     To ensure that your Ballot is counted, you must complete and submit this Ballot as
instructed herein. Ballots will not be accepted by facsimile or by electronic mail.
         4.     Use of Ballot. To ensure that your Ballot is counted, you must: (a) complete your
Ballot in accordance with these instructions; (b) clearly indicate your decision either to accept or
reject the Plan in the boxes provided in Item 1 of the Ballot; and (c) clearly sign and submit your
Ballot as instructed herein.
      5.      Your Ballot must be returned to the Solicitation Agent so as to be actually received
by the Solicitation Agent on or before the Voting Deadline. The Voting Deadline is
August 5, 2020, at 5:00 p.m., prevailing Eastern Time.
       6.      If a Ballot is received after the Voting Deadline and if the Voting Deadline is not
extended, it may be counted only in the sole and absolute discretion of the Plan Debtors.
Additionally, the following Ballots will not be counted:
       (a)   any Ballot that partially rejects and partially accepts the Plan;
       (b)   Ballots sent to the Plan Debtors, the Plan Debtors’ agents (other than the
             Solicitation Agent), any Agent, indenture trustee, or the Plan Debtors’ financial
             or legal advisors;
       (c)   Ballots sent by facsimile or electronic mail;
       (d)   any Ballot that is illegible or contains insufficient information to permit the
             identification of the holder of the Claim;
       (e)   any Ballot submitted by a holder not entitled to vote pursuant to the Plan;
       (f)   any unsigned Ballot;
       (g)   any non-original Ballot; and/or
       (h)   any Ballot not marked to accept or reject the Plan or any Ballot marked both to
             accept and reject the Plan.
       7.      Except as otherwise provided herein, such delivery will be deemed made only
when the Solicitation Agent actually receives the originally executed Ballot. In all cases,
holders should allow sufficient time to assure timely delivery.

                                                   7
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35            Desc Main
                                 Document      Page 48 of 75


       8.      If multiple Ballots are received from the same holder of a Claim entitled to Vote
on the Plan with respect to the same Claim prior to the Voting Deadline, the latest, timely
received, and properly completed Ballot will supersede and revoke any earlier received Ballots.
        9.      You must vote all of your Claims either to accept or reject the Plan and may not
split your vote. If a Holder has multiple Claims in each of the Voting Class, the Company may
direct the Solicitation Agent to aggregate those Claims for the purpose of counting votes.
Additionally, to the extent there are discrepancies between the amounts claimed in this Ballot
and the lender register, the lender register will govern for vote tabulation purposes.
       10.     This Ballot does not constitute, and shall not be deemed to be, (a) a Proof of
Claim or (b) an assertion or admission of a Claim.
        11.    Please be sure to sign and date your Ballot. If you are signing a Ballot in
your capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of a
corporation, or otherwise acting in a fiduciary or representative capacity, you must indicate
such capacity when signing and, if required or requested by the Solicitation Agent, the Plan
Debtors, or the Bankruptcy Court, must submit proper evidence to the requesting party to so
act on behalf of such holder. In addition, please provide your name and mailing address if it is
different from that set forth on the mailing label attached to the Ballot.
        12.      If you hold Claims in more than one Class under the Plan you may receive more
than one ballot coded for each different Class. Each ballot votes only your Claims indicated
on that ballot, so please complete and return each ballot that you received.




                                                8
 Case 20-30149    Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35   Desc Main
                            Document      Page 49 of 75




                                   EXHIBIT D


                      UNIMPAIRED NON-VOTING NOTICE




CHAR2\2291940v4
    Case 20-30149        Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35                   Desc Main
                                     Document      Page 50 of 75




                         IN UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                                             )
    In re:                                                   )        Chapter 11 (Joint Administration)
                                                             )
    SD-Charlotte, LLC, et al., 1                             )        Case No. 20-30149
                                                             )
              Debtors.                                       )
                                                             )
                                                             )

      NOTICE OF NON-VOTING STATUS AND (I) CONDITIONAL APPROVAL OF
    DISCLOSURE STATEMENT, (II) HEARING TO CONSIDER CONFIRMATION OF
    THE PLAN, (III) DEADLINE FOR FILING OBJECTIONS TO CONFIRMATION OF
      THE PLAN AND (IV) BAR DATE FOR FILING ADMINISTRATIVE CLAIMS
                          ESTABLISHED BY THE PLAN

PLEASE TAKE NOTICE OF THE FOLLOWING:

             1.     On February 7, 2020 (the “Petition Date”), the above captioned debtors and debtors

in possession (the “Debtors”) filed with this Court a voluntary petition for relief under chapter 11

of the Bankruptcy Code. The factual background relating to the Debtor’s commencement of this

chapter 11 case is set forth in detail in the Declaration of Brian Rosenthal in Support of Debtors’




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425). Debtor Southern Deli Holdings, LLC is not dealt with in the Plan
and will be treated separately.


CHAR2\2291940v4
    Case 20-30149        Doc 417       Filed 06/19/20 Entered 06/19/20 15:45:35                     Desc Main
                                       Document      Page 51 of 75



Chapter 11 Petitions and Requests for First-Day Relief [Doc. No. 17] (the “First Day

Declaration”) filed on the Petition Date and incorporated herein by reference.


                          THE PLAN AND DISCLOSURE STATEMENT

        1.       On June 19, 2020, Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT

Investments, LLC, and SD Restaurant Group, LLC, (the “Plan Debtors”) filed the Disclosure

Statement for Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT Investments, LLC, and SD

Restaurant Group, LLC, Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code

[Doc. No. 415] (the “Disclosure Statement”) and the Debtors SD-Charlotte, LLC, SD-Missouri,

LLC, RTHT Investments, LLC, and SD Restaurant Group, LLC, Joint Plan of Liquidation

Pursuant to Chapter 11 of the Bankruptcy Code [Doc. No. 414] (including all exhibits thereto and

as amended, supplemented or otherwise modified from time to time, the “Plan”).2


                CONDITIONAL APPROVAL OF DISCLOSURE STATEMENT

        2.       By an Order dated _______, 2020, (the “Conditional Disclosure Statement

Order”), the United States Bankruptcy Court for the Western District of North Carolina (the

“Court”) conditionally approved the Disclosure Statement as containing adequate information

within the meaning of section 1125 of Title 11 of the United States Code (the “Bankruptcy Code”).




2
 Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Plan or the Disclosure
Statement, as applicable.


                                                         2
 Case 20-30149       Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35            Desc Main
                                  Document      Page 52 of 75



The Conditional Disclosure Statement Order expressly reserves all parties’ rights to raise

objections to the adequacy of information in the Disclosure Statement.


        DISCLOSURE STATEMENT AND PLAN CONFIRMATION HEARING

       3.      On August 14 , 2020 at 9:30 a.m. (Eastern Time), or as soon thereafter as counsel

may be heard, a hearing will be held before the Honorable Laura T. Beyer in the United States

Bankruptcy Court for the Western District of North Carolina, to consider final approval of the

Disclosure Statement and confirmation of the Plan, as the same may be amended or modified

(the “Combined Hearing”).

       4.      The Combined Hearing may be adjourned from time to time, without further

notice. The Plan may be modified in accordance with the Bankruptcy Code, the Federal Rules of

Bankruptcy Procedure, the Plan and other applicable law, without further notice, prior to or as a

result of the Combined Hearing.


                                    NON-VOTING STATUS

       5.      You are receiving this Notice because under the terms of the Plan, either: (a) your

Claim(s) are not classified under the Plan pursuant to section 1123(a)(1) of the Bankruptcy Code

and therefore you are not entitled to vote on the Plan; or (b) you are a holder of a Claim which is

defined in the Plan as being in a class receiving an estimated one hundred percent (100%) recovery

under the Plan, and therefore deemed to have accepted the Plan pursuant to section 1126(f) of the

Bankruptcy Code, and are not entitled to vote to accept or reject the Plan. Accordingly, this notice

is being mailed to you for your information only.

                                                 3
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                 Document      Page 53 of 75



       6.      If, notwithstanding this notice of your non-voting status, you believe that you may

have a Claim against the Plan Debtors that entitles you to vote on the Plan, you should immediately

request the appropriate Ballot by contacting the Debtor.


                                    COPIES OF THE PLAN

       7.      The Plan Debtors will not provide you with copies of the Plan. The Plan Debtors

will not provide you with copies of the Plan. Copies of the Plan, the Disclosure Statement, and

all documents filed in these Chapter 11 Cases are available free of charge on Stretto’s case website

at cases.stretto.com/sdcharlotte. Copies of the Plan and Disclosure Statement are also on file with

the Clerk of the Bankruptcy Court for the Western District of North Carolina, and may be

reviewed during the regular hours of the Bankruptcy Court or online through the Bankruptcy

Court’s internet website at https://www.ncwb.uscourts.gov/.


                          ADMINISTRATIVE CLAIM BAR DATE

       8.      Article II.C.2a of the Plan sets a Bar Date for the filing of Administrative Claims

as follows:


       Requests for payment of Administrative Expense Claims (other than 503(b)(9) Claims,
       which are subject to the May 22, 2020 Bar Date, Professional Claims and the Claims of
       Governmental Units arising under section 503(b)(1)(B), (C) or (D) of the Bankruptcy
       Code) must be filed no later than the Administrative Expense Bar Date. Unless otherwise
       ordered by the Court, Holders of Administrative Expense Claims (other than the Holders
       of 503(b)(9) Claims, Professional Claims and the Claims of Governmental Units arising
       under section 503(b)(1)(B), (C) or (D) of the Bankruptcy Code) that do not file requests
       for the allowance and payment thereof on or before the Administrative Expense Bar Date
       shall forever be barred from asserting such Administrative Expense Claims against the
       Debtors or their Estates.

                                                 4
 Case 20-30149         Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35               Desc Main
                                   Document      Page 54 of 75




         “Administrative Expense Bar Date” shall be thirty (30) days from the Confirmation Date.


                       INJUNCTIONS, RELEASES, AND DISCHARGE

         9.     Article IX of the Plan contains the release and exculpation provisions set forth

below:


         1.     Exculpation

       The exculpation section of Article IX of the plan reads as follows: “The Exculpated
Parties shall not have or incur, and are hereby released from, any claim, Claim, Cause of
Action, obligation, suit, judgment, damages, debt, right, remedy or liability to one another
or to any Holder of any Claim or equity Interest, or any other party-in-interest, for any act
or omission originating or occurring on or after the Petition Date through and including the
Effective Date in connection with, relating to, or arising out of the Chapter 11 Cases, the
negotiation and Filing of the Plan, the Filing of the Chapter 11 Cases, the settlement of
Claims or renegotiation of Executory Contracts and leases, the pursuit of confirmation of
the Plan, the consummation of this Plan, or the administration of this Plan or the property
to be Distributed under this Plan, except for their willful misconduct or gross negligence or
any obligations that they have under or in connection with this Plan or the transactions
contemplated in this Plan. Nothing herein shall prevent any Exculpated Party from
asserting as a defense to any claim of fraud, willful misconduct or gross negligence that they
reasonably relied upon the advice of counsel with respect to their duties and responsibilities
under the Plan or otherwise.”

         2.     Releases

                                    c. Releases by the Plan Debtors

       The releases by the Plan Debtors section of Article IX of the plan reads as follows:
Effective as of the Effective Date, for good and valuable consideration, the adequacy of
which is hereby confirmed, the Plan Debtors, their Estates, and each of the Plan Debtors’
successors and assigns, shall be deemed to, completely, conclusively, absolutely,
unconditionally, irrevocably and forever release, waive, void and extinguish the Released
Parties from any claim, Claim, Avoidance Action, Cause of Action, obligation, suit,
judgment, damages, debt, right, remedy or liability, for any act or omission in connection
with, relating to, or arising out of the Chapter 11 Cases, the negotiation and Filing of this

                                                   5
 Case 20-30149      Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35           Desc Main
                                Document      Page 55 of 75



Plan, the Filing of the Chapter 11 Cases, the settlement of Claims or renegotiation of
Executory Contracts and leases, the pursuit of confirmation of this Plan, the consummation
of this Plan, or the administration of this Plan or the property to be distributed under this
Plan.

         Effective as of the Effective Date, for good and valuable consideration, the adequacy
of which is hereby confirmed, the Plan Debtors, their Estates, and each of the Plan Debtors’
successors and assigns, shall be deemed to, completely, conclusively, absolutely,
unconditionally, irrevocably and forever release, waive, void and extinguish the Avoidance
Actions against (i) all Holders of Claims and Interests that are presumed to accept this Plan;
(ii) all Holders of Claims and Interests who vote to accept this Plan; (iii) all Holders of
Claims or Interests that abstain from voting on this Plan and who do not affirmatively opt
out of releases provided in the Plan by checking the box on the applicable ballot indicating
that they opt out of the releases provided in the Plan; and (iv) all Holders of Claims or
Interests that vote to reject this Plan and do not opt out of the releases in this Plan. For the
avoidance of doubt, and notwithstanding anything to the contrary in this Article, the Plan
Debtors do not provide releases with respect to the Permitted Causes of Action.

                                 b. Third-Party Releases

        The Third-Party Releases Section of Article IX of the Plan reads as follows: Effective as
of the Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, the Releasing Parties shall be deemed to, completely, conclusively, absolutely,
unconditionally, irrevocably and forever release, waive, void and extinguish the Released
Parties from any claim, Claim, Cause of Action, obligation, suit, judgment, damages, debt,
right, remedy or liability, for any act or omission (i) that took place prior to the Petition
Date relating to and/or in connection with any of the Plan Debtors, and (ii) in connection
with, relating to, or arising out of the Chapter 11 Cases, the negotiation and Filing of this
Plan, the Filing of the Chapter 11 Cases, the settlement of Claims or renegotiation of
Executory Contracts and leases, the pursuit of confirmation of this Plan, the consummation
of this Plan, or the administration of this Plan or the property to be Distributed under this
Plan.

       3.      Injunctions Relating to Releases

        The Injunctions Relating to Releases section of Article IX of the plan reads as follows:
Effective as of the Effective Date, all Persons that hold, have held or may hold a claim, Claim,
Cause of Action, obligation, suit, judgment, damages, debt, right, remedy or liability of any
nature whatsoever, that is released pursuant to this Plan, shall be permanently, forever and
completely stayed, restrained, prohibited, barred and enjoined from taking any of the
following actions, whether directly or indirectly, derivatively or otherwise, on account of or

                                               6
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                 Document      Page 56 of 75



based on the subject matter of such released claims, Claims, Causes of Action, obligations,
suits, judgments, damages, debts, rights, remedies or liabilities, (i) commencing, conducting
or continuing in any manner, directly or indirectly, any suit, action or other proceeding
(including, without limitation, any judicial, arbitral, administrative or other proceeding) in
any forum, (ii) enforcing, attaching (including, without limitation, any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order, (iii) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any lien, (iv) setting off (except to the extent such setoff was exercised prior to the
Petition Date), seeking reimbursement or contributions from, or subrogation against, or
otherwise recouping in any manner, directly or indirectly, any amount against any liability
or obligation owed to any Person released under this Plan, and (v) commencing or
continuing in any manner, in any place of any judicial, arbitration or administrative
proceeding in any forum, that does not comply with or is inconsistent with the provisions of
the Plan or the Confirmation Order.

       4.      Injunctions to Protect Estate Assets

        The Injunctions to Protect Estate Assets section of Article IX of the plan reads as follows:
Except as expressly otherwise provided in the Plan, or to the extent necessary to enforce the
terms and conditions of the Plan, the Confirmation Order or a separate Order of the
Bankruptcy Court, all Entities who have held, hold or may hold Claims against or Interests
in the Plan Debtors shall be permanently enjoined from taking any of the following actions
against the Plan Debtors, the Plan Debtors’ Estates, the Plan Debtors’ successors, the Post-
Effective Date Plan Debtors, the Plan Administrator or any of their property on account of
any such Claims or Interests: (i) commencing or continuing, in any manner or in any place,
any action, Cause of Action or other proceeding; (ii) enforcing, attaching, collecting, or
recovering in any manner any judgment, award, decree or Order; (iii) creating, perfecting,
or enforcing any Lien; (iv) asserting a setoff (except to the extent such setoff was exercised
prior to the Petition Date), right of subrogation, or recoupment of any kind against any debt,
liability, or obligation due to the Plan Debtors; and (v) commencing or continuing, in any
manner or in any place, any action, Cause of Action or other proceeding that does not
comply with or is inconsistent with the provisions of the Plan.

                 DEADLINE FOR OBJECTIONS TO APPROVAL OF THE
             DISCLOSURE STATEMENT OR CONFIRMATION OF THE PLAN

       10.     Objections, if any, to approval of the Disclosure Statement or confirmation of the

Plan, including any supporting memoranda, must be in writing, be filed with the Clerk of the

Court, United States Bankruptcy Court for the Western District of North Carolina, 401 West Trade

                                                 7
 Case 20-30149       Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                  Document      Page 57 of 75



Street, Room 111, Charlotte, NC 28202, in accordance with local rules and procedure, together

with proof of service on or before August 5, 2020 at 5:00 p.m. (Eastern Time) (the “Objection

Deadline”), and shall (a) state the name and address of the objecting party and the amount of its

claim or the nature of its interest in the Debtor’s chapter 11 case; (b) state with particularity the

provision or provisions of the Plan objected to and for any objection asserted, the legal and factual

basis for such objections; and (c) be served on the following parties: (i) the Bankruptcy

Administrator; (ii) the Debtor; (iii) the Prepetition Secured Lender; (iv) the Creditors’ Committee;

and (v) any party that has requested notice pursuant to Bankruptcy Rule 2002.




                                                 8
 Case 20-30149     Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35       Desc Main
                             Document      Page 58 of 75



Dated: June __, 2020


                                       MOORE & VAN ALLEN, PLLC



                                       /s/ Draft

                                       Zachary H. Smith (NC Bar 48993)
                                       Hillary B. Crabtree (NC Bar 26500)
                                       James Langdon (NC Bar 23241)
                                       Julia A. May (NC Bar 50528)
                                       100 N. Tryon Street, Suite 4700
                                       Charlotte, NC 28202
                                       Telephone: (704) 331-1000
                                       Facsimile: (704) 339-5968
                                       Email: zacharysmith@mvalaw.com
                                       Email: hillarycrabtree@mvalaw.com
                                       Email: jimlangdon@mvalaw.com
                                       Email: juliamay@mvalaw.com

                                       Counsel to the Debtors and Debtors-In-Possession




                                          9
Case 20-30149   Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35   Desc Main
                          Document      Page 59 of 75



                                 EXHIBIT E


                     IMPAIRED NON-VOTING NOTICE
    Case 20-30149        Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35                   Desc Main
                                     Document      Page 60 of 75



                         IN UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                                             )
    In re:                                                   )        Chapter 11 (Joint Administration)
                                                             )
    SD-Charlotte, LLC, et al., 1                             )        Case No. 20-30149
                                                             )
              Debtors.                                       )
                                                             )
                                                             )

      NOTICE OF NON-VOTING STATUS AND (I) CONDITIONAL APPROVAL OF
    DISCLOSURE STATEMENT, (II) HEARING TO CONSIDER CONFIRMATION OF
    THE PLAN, (III) DEADLINE FOR FILING OBJECTIONS TO CONFIRMATION OF
      THE PLAN AND (IV) BAR DATE FOR FILING ADMINISTRATIVE CLAIMS
                          ESTABLISHED BY THE PLAN

PLEASE TAKE NOTICE OF THE FOLLOWING:

             1.     On February 7, 2020 (the “Petition Date”), the above captioned debtors and debtors

in possession (the “Debtors”) filed with this Court a voluntary petition for relief under chapter 11

of the Bankruptcy Code. The factual background relating to the Debtor’s commencement of this

chapter 11 case is set forth in detail in the Declaration of Brian Rosenthal in Support of Debtors’

Chapter 11 Petitions and Requests for First-Day Relief [Doc. No. 17] (the “First Day

Declaration”) filed on the Petition Date and incorporated herein by reference.




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425). Debtor Southern Deli Holdings, LLC is not dealt with in the Plan
and will be treated separately.
    Case 20-30149        Doc 417       Filed 06/19/20 Entered 06/19/20 15:45:35                     Desc Main
                                       Document      Page 61 of 75



                          THE PLAN AND DISCLOSURE STATEMENT

        2.       On June 19, 2020, Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT

Investments, LLC, and SD Restaurant Group, LLC, (the “Plan Debtors”) filed the Disclosure

Statement for Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT Investments, LLC, and SD

Restaurant Group, LLC, Joint Plan of Liquidation Pursuant to Chapter 11 of the Bankruptcy Code

[Doc. No. 415] (the “Disclosure Statement”) and the Debtors SD-Charlotte, LLC, SD-Missouri,

LLC, RTHT Investments, LLC, and SD Restaurant Group, LLC, Joint Plan of Liquidation

Pursuant to Chapter 11 of the Bankruptcy Code [Doc. No. 414] (including all exhibits thereto and

as amended, supplemented or otherwise modified from time to time, the “Plan”).2


                CONDITIONAL APPROVAL OF DISCLOSURE STATEMENT

        3.       By an Order dated _______, 2020, (the “Conditional Disclosure Statement

Order”), the United States Bankruptcy Court for the Western District of North Carolina

(the “Court”) conditionally approved the Disclosure Statement as containing adequate

information within the meaning of section 1125 of Title 11 of the United States Code

(the “Bankruptcy Code”). The Conditional Disclosure Statement Order expressly reserves all

parties’ rights to raise objections to the adequacy of information in the Disclosure Statement.




2
 Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Plan or the Disclosure
Statement, as applicable.


                                                 2CHAR2\2291940v4
 Case 20-30149        Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35               Desc Main
                                  Document      Page 62 of 75



         DISCLOSURE STATEMENT AND PLAN CONFIRMATION HEARING

       4.      On August 14, 2020 at 9:30 a.m. (Eastern Time), or as soon thereafter as counsel

may be heard, a hearing will be held before the Honorable Laura T. Beyer in the United States

Bankruptcy Court for the Western District of North Carolina, to consider final approval of the

Disclosure Statement and confirmation of the Plan, as the same may be amended or modified

(the “Combined Hearing”).

       5.      The Combined Hearing may be adjourned from time to time, without further

notice. The Plan may be modified in accordance with the Bankruptcy Code, the Federal Rules of

Bankruptcy Procedure, the Plan and other applicable law, without further notice, prior to or as a

result of the Combined Hearing.


                                     NON-VOTING STATUS

       6.      You are receiving this Notice because under the terms of the Plan you are not

entitled to receive or retain property on account of your Claim(s) against, or Interest(s) in, the Plan

Debtors and, therefore, in accordance with section 1126(g) of the Bankruptcy Code, you are

(a) deemed to have rejected the Plan and (b) not entitled to vote on the Plan. Accordingly, the

Notice is being mailed to you for your information only.

       7.      If, notwithstanding this notice of your non-voting status, you believe that you may

have a Claim against the Plan Debtors that entitles you to vote on the Plan, you should immediately

request the appropriate Ballot by contacting the Debtor.




                                           3CHAR2\2291940v4
 Case 20-30149         Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35               Desc Main
                                   Document      Page 63 of 75



                                      COPIES OF THE PLAN

         8.     The Plan Debtors will not provide you with copies of the Plan. Copies of the Plan,

the Disclosure Statement, and all documents filed in these Chapter 11 Cases are available free of

charge on Stretto’s case website at cases.stretto.com/sdcharlotte.          Copies of the Plan and

Disclosure Statement are also on file with the Clerk of the Bankruptcy Court for the Western

District of North Carolina, and may be reviewed during the regular hours of the Bankruptcy Court

or online through the Bankruptcy Court’s internet website at https://www.ncwb.uscourts.gov/.


                            ADMINISTRATIVE CLAIM BAR DATE

         9.     Article II.C.2a of the Plan sets a Bar Date for the filing of Administrative Claims

as follows:


         Requests for payment of Administrative Expense Claims (other than 503(b)(9) Claims,
         which are subject to the May 22, 2020 Bar Date, Professional Claims and the Claims of
         Governmental Units arising under section 503(b)(1)(B), (C) or (D) of the Bankruptcy
         Code) must be filed no later than the Administrative Expense Bar Date. Unless otherwise
         ordered by the Court, Holders of Administrative Expense Claims (other than the Holders
         of 503(b)(9) Claims, Professional Claims and the Claims of Governmental Units arising
         under section 503(b)(1)(B), (C) or (D) of the Bankruptcy Code) that do not file requests
         for the allowance and payment thereof on or before the Administrative Expense Bar Date
         shall forever be barred from asserting such Administrative Expense Claims against the
         Debtors or their Estates.

         “Administrative Expense Bar Date” shall be thirty (30) days from the Confirmation Date.


                       INJUNCTIONS, RELEASES, AND DISCHARGE

         10.    Article IX of the Plan contains the release and exculpation provisions set forth

below:

                                            4CHAR2\2291940v4
 Case 20-30149      Doc 417    Filed 06/19/20 Entered 06/19/20 15:45:35          Desc Main
                               Document      Page 64 of 75



       1.     Exculpation

       The exculpation section of Article IX of the plan reads as follows: “The Exculpated
Parties shall not have or incur, and are hereby released from, any claim, Claim, Cause of
Action, obligation, suit, judgment, damages, debt, right, remedy or liability to one another
or to any Holder of any Claim or equity Interest, or any other party-in-interest, for any act
or omission originating or occurring on or after the Petition Date through and including the
Effective Date in connection with, relating to, or arising out of the Chapter 11 Cases, the
Sale Orders, the negotiation and Filing of this Plan, the Filing of the Chapter 11 Cases, the
settlement of Claims or renegotiation of Executory Contracts and leases, the pursuit of
confirmation of this Plan, the consummation of this Plan, or the administration of this Plan
or the property to be Distributed under this Plan, except for their willful misconduct or
gross negligence or any obligations that they have under or in connection with this Plan or
the transactions contemplated in this Plan. Nothing herein shall prevent any Exculpated
Party from asserting as a defense to any claim of fraud, willful misconduct or gross
negligence that they reasonably relied upon the advice of counsel with respect to their duties
and responsibilities under the Plan or otherwise.”

       2.     Releases

                                c. Releases by the Plan Debtors

        The releases by the Plan Debtors section of Article IX of the plan reads as follows:
“Effective as of the Effective Date, for good and valuable consideration, the adequacy of
which is hereby confirmed, the Plan Debtors, their Estates, and each of the Plan Debtors’
successors and assigns, shall be deemed to, completely, conclusively, absolutely,
unconditionally, irrevocably and forever release, waive, void and extinguish the Released
Parties from any claim, Claim, Avoidance Action, Cause of Action, obligation, suit,
judgment, damages, debt, right, remedy or liability, for any act or omission in connection
with, relating to, or arising out of the Chapter 11 Cases, the negotiation and Filing of this
Plan, the Filing of the Chapter 11 Cases, the settlement of Claims or renegotiation of
Executory Contracts and leases, the pursuit of confirmation of this Plan, the consummation
of this Plan, or the administration of this Plan or the property to be distributed under this
Plan.

         Effective as of the Effective Date, for good and valuable consideration, the adequacy
of which is hereby confirmed, the Plan Debtors, their Estates, and each of the Plan Debtors’
successors and assigns, shall be deemed to, completely, conclusively, absolutely,
unconditionally, irrevocably and forever release, waive, void and extinguish the Avoidance
Actions against (i) all Holders of Claims and Interests that are presumed to accept this Plan;
(ii) all Holders of Claims and Interests who vote to accept this Plan; (iii) all Holders of

                                       5CHAR2\2291940v4
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35           Desc Main
                                 Document      Page 65 of 75



Claims or Interests that abstain from voting on this Plan and who do not affirmatively opt
out of releases provided in the Plan by checking the box on the applicable ballot or form
indicating that they opt out of the releases provided in the Plan; and (iv) all Holders of
Claims or Interests that vote to reject this Plan and do not opt out of the releases in this Plan.
For the avoidance of doubt, and notwithstanding anything to the contrary in this Article,
the Plan Debtors do not provide releases with respect to the Permitted Causes of Action.”

               d.     Third-Party Releases

        The Third-Party Releases Section of Article IX of the Plan reads as follows: “Effective as
of the Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, the Releasing Parties shall be deemed to, completely, conclusively, absolutely,
unconditionally, irrevocably and forever release, waive, void and extinguish the Released
Parties from any claim, Claim, Cause of Action, obligation, suit, judgment, damages, debt,
right, remedy or liability, for any act or omission (i) that took place prior to the Effective
Date relating to and/or in connection with any of the Plan Debtors, and (ii) in connection
with, relating to, or arising out of the Chapter 11 Cases, the negotiation and Filing of this
Plan, the Filing of the Chapter 11 Cases, the settlement of Claims or renegotiation of
Executory Contracts and leases, the pursuit of confirmation of this Plan, the consummation
of this Plan, or the administration of this Plan or the property to be Distributed under this
Plan.”

       3.      Injunctions Relating to Releases

          The Injunctions Relating to Releases section of Article IX of the plan reads as
follows: “Effective as of the Effective Date, all Persons that hold, have held or may hold a
claim, Claim, Cause of Action, obligation, suit, judgment, damages, debt, right, remedy or
liability of any nature whatsoever, that is released pursuant to this Plan, shall be
permanently, forever and completely stayed, restrained, prohibited, barred and enjoined
from taking any of the following actions, whether directly or indirectly, derivatively or
otherwise, on account of or based on the subject matter of such released claims, Claims,
Causes of Action, obligations, suits, judgments, damages, debts, rights, remedies or
liabilities, (i) commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding (including, without limitation, any judicial, arbitral,
administrative or other proceeding) in any forum, (ii) enforcing, attaching (including,
without limitation, any prejudgment attachment), collecting, or in any way seeking to
recover any judgment, award, decree, or other order, (iii) creating, perfecting or in any way
enforcing in any matter, directly or indirectly, any lien, (iv) setting off (except to the extent
such setoff was exercised prior to the Petition Date), seeking reimbursement or contributions
from, or subrogation against, or otherwise recouping in any manner, directly or indirectly,
any amount against any liability or obligation owed to any Person released under this Plan,

                                         6CHAR2\2291940v4
 Case 20-30149       Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                  Document      Page 66 of 75



and (v) commencing or continuing in any manner, in any place of any judicial, arbitration
or administrative proceeding in any forum, that does not comply with or is inconsistent with
the provisions of the Plan or the Confirmation Order.”

       4.      Injunctions to Protect Estate Assets

        The Injunctions to Protect Estate Assets section of Article IX of the plan reads as follows:
“Except as expressly otherwise provided in the Plan, or to the extent necessary to enforce
the terms and conditions of the Plan, the Confirmation Order or a separate Order of the
Bankruptcy Court, all Entities who have held, hold or may hold Claims against or Interests
in the Plan Debtors shall be permanently enjoined from taking any of the following actions
against the Plan Debtors, the Plan Debtors’ Estates, the Plan Debtors’ successors, the Post-
Effective Date Plan Debtors, the Plan Administrator, the Oversight Committee, the Wind-
Down Fund or any of their property on account of any such Claims or Interests: (i)
commencing or continuing, in any manner or in any place, any action, Cause of Action or
other proceeding; (ii) enforcing, attaching, collecting, or recovering in any manner any
judgment, award, decree or Order; (iii) creating, perfecting, or enforcing any Lien; (iv)
asserting a setoff (except to the extent such setoff was exercised prior to the Petition Date),
right of subrogation, or recoupment of any kind against any debt, liability, or obligation due
to the Plan Debtors; and (v) commencing or continuing, in any manner or in any place, any
action, Cause of Action or other proceeding that does not comply with or is inconsistent with
the provisions of the Plan.”

                 DEADLINE FOR OBJECTIONS TO APPROVAL OF THE
             DISCLOSURE STATEMENT OR CONFIRMATION OF THE PLAN

       11.     Objections, if any, to approval of the Disclosure Statement or confirmation of the

Plan, including any supporting memoranda, must be in writing, be filed with the Clerk of the

Court, United States Bankruptcy Court for the Western District of North Carolina, 401 West Trade

Street, Room 111, Charlotte, NC 28202, in accordance with local rules and procedure, together

with proof of service on or before August 5, 2020, at 5:00 p.m. (Eastern Time) (the “Objection

Deadline”), and shall (a) state the name and address of the objecting party and the amount of its

claim or the nature of its interest in the Debtor’s chapter 11 case; (b) state with particularity the

provision or provisions of the Plan objected to and for any objection asserted, the legal and factual

                                          7CHAR2\2291940v4
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                 Document      Page 67 of 75



basis for such objections; and (c) be served on the following parties: (i) the Bankruptcy

Administrator; (ii) the Debtor; (iii) the Prepetition Secured Lender; (iv) the Creditors’ Committee;

and (v) any party that has requested notice pursuant to Bankruptcy Rule 2002.




                                          8CHAR2\2291940v4
 Case 20-30149     Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35       Desc Main
                             Document      Page 68 of 75



Dated: June __, 2020


                                       MOORE & VAN ALLEN, PLLC



                                       /s/ Draft

                                       Zachary H. Smith (NC Bar 48993)
                                       Hillary B. Crabtree (NC Bar 26500)
                                       James Langdon (NC Bar 23241)
                                       Julia A. May (NC Bar 50528)
                                       100 N. Tryon Street, Suite 4700
                                       Charlotte, NC 28202
                                       Telephone: (704) 331-1000
                                       Facsimile: (704) 339-5968
                                       Email: zacharysmith@mvalaw.com
                                       Email: hillarycrabtree@mvalaw.com
                                       Email: jimlangdon@mvalaw.com
                                       Email: juliamay@mvalaw.com

                                       Counsel to the Debtors and Debtors-In-Possession




                                   9CHAR2\2291940v4
Case 20-30149   Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35   Desc Main
                          Document      Page 69 of 75




                                 EXHIBIT F


                           NON-VOTING OPT-OUT
    Case 20-30149       Doc 417      Filed 06/19/20 Entered 06/19/20 15:45:35                   Desc Main
                                     Document      Page 70 of 75




                        IN UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

                                                             )
    In re:                                                   )        Chapter 11 (Joint Administration)
                                                             )
    SD-Charlotte, LLC, et al., 1                             )        Case No. 20-30149
                                                             )
             Debtors.                                        )
                                                             )
                                                             )

                               OPTIONAL NON-VOTING OPT OUT

PLEASE TAKE NOTICE THAT, Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT
Investments, LLC, and SD Restaurant Group, LLC,, (collectively, the “Plan Debtors”) have
commenced the solicitation of votes, in accordance with title 11 of the United States Code, 11
U.S.C. §§ 101–1532 (the “Bankruptcy Code”), to accept the Debtors SD-Charlotte, LLC, SD-
Missouri, LLC, RTHT Investments, LLC, and SD Restaurant Group, LLC, Joint Plan of
Liquidation Pursuant to Chapter 11 of the Bankruptcy Code (as amended, supplemented, or
otherwise modified from time to time, the “Plan”), attached as Exhibit A to the Debtors’
Disclosure Statement for Debtors SD-Charlotte, LLC, SD-Missouri, LLC, RTHT Investments,
LLC, and SD Restaurant Group, LLC, Joint Plan of Liquidation Pursuant to Chapter 11 of the
Bankruptcy Code (as may be amended, modified, or supplemented from time to time and
including all exhibits or supplements thereto, the “Disclosure Statement”). On [__] the United
States Bankruptcy Court for the Western District of North Carolina conditionally approved the
Disclosure Statement. You are receiving this form because you are a “Releasing Party” as defined
Plan. If you do not wish to be a “Releasing Party,” please complete and return this form the
Solicitation Agent (as defined herein). Please note, by completing this form you will also no
longer be a “Released Party,” as defined in the Plan.




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
SD-Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425). Debtor Southern Deli Holdings, LLC is not dealt with in the Plan
and will be treated separately.
    Case 20-30149          Doc 417       Filed 06/19/20 Entered 06/19/20 15:45:35               Desc Main
                                         Document      Page 71 of 75


DEADLINE:                    THIS OPT-OUT MUST BE COMPLETED, EXECUTED, AND
                             RETURNED SO THAT IT IS ACTUALLY RECEIVED BY STRETTO2
                             (THE “SOLICITATION AGENT”) PRIOR TO 5:00 P.M. PREVAILING
                             EASTERN TIME ON AUGUST 5, 2020 (THE “VOTING DEADLINE”).

QUESTIONS:                   If you have any questions regarding this opt-out, the enclosed instructions,
                             please contact the Solicitation Agent by emailing TeamSDC@stretto.com
                             and reference “SD-Charlotte Opt-Out” in the subject line or at +1 (855)
                             303-5664 (toll free).

NOTICE:                      You have received this opt-out because the Plan Debtors’ books and
                             records indicate that you are a Holder of an Allowed Claim or Interest in
                             Class 4a, 4b, 5a, 5b, 6a, or 6b (the “Non-Voting Classes”), but are a
                             Releasing Party as defined in the Plan. Accordingly, you have the right to
                             execute this opt-out to be excluded as both Released and Releasing Party.




2
    Stretto is the trade name of Bankruptcy Management Solutions, Inc., and its subsidiaries.


                                                   2CHAR2\2291940v4
 Case 20-30149    Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35      Desc Main
                            Document      Page 72 of 75




Item 1. Release Information. Article IX of the Plan provides for a third-party release
(the “Third-Party Release”):

1.   EFFECTIVE AS OF THE EFFECTIVE DATE, FOR GOOD AND VALUABLE
CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY CONFIRMED, THE
RELEASING PARTIES SHALL BE DEEMED TO, COMPLETELY, CONCLUSIVELY,
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND FOREVER RELEASE,
WAIVE, VOID AND EXTINGUISH THE RELEASED PARTIES FROM ANY CLAIM,
CLAIM, CAUSE OF ACTION, OBLIGATION, SUIT, JUDGMENT, DAMAGES, DEBT,
RIGHT, REMEDY OR LIABILITY, FOR ANY ACT OR OMISSION (I) THAT TOOK
PLACE PRIOR TO THE EFFECTIVE DATE RELATING TO AND/OR IN
CONNECTION WITH ANY OF THE PLAN DEBTORS, AND (II) IN CONNECTION
WITH, RELATING TO, OR ARISING OUT OF THE CHAPTER 11 CASES, THE
NEGOTIATION AND FILING OF THIS PLAN, THE FILING OF THE CHAPTER 11
CASES, THE SETTLEMENT OF CLAIMS OR RENEGOTIATION OF EXECUTORY
CONTRACTS AND LEASES, THE PURSUIT OF CONFIRMATION OF THIS PLAN,
THE CONSUMMATION OF THIS PLAN, OR THE ADMINISTRATION OF THIS PLAN
OR THE PROPERTY TO BE DISTRIBUTED UNDER THIS PLAN.


2.   ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
OF THE RELEASES HEREIN, WHICH INCLUDES BY REFERENCE EACH OF THE
RELATED PROVISIONS AND DEFINITIONS CONTAINED HEREIN, AND FURTHER,
SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT THE
RELEASES HEREIN ARE: (I) IN EXCHANGE FOR THE GOOD AND VALUABLE
CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (II) A GOOD FAITH
SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE
RELEASES HEREIN; (III) IN THE BEST INTERESTS OF THE PLAN DEBTORS AND
ALL HOLDERS OF CLAIMS AND INTERESTS; (IV) FAIR, EQUITABLE AND
REASONABLE; (V) GIVEN AND MADE AFTER REASONABLE INVESTIGATION
AND AFTER NOTICE AND OPPORTUNITY FOR HEARING; AND (VI) A BAR TO
ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM RELEASED BY THE
RELEASES HEREIN AGAINST ANY OF THE RELEASED PARTIES.

IMPORTANT INFORMATION REGARDING THE THIRD-PARTY RELEASE:

“RELEASED PARTY” MEANS COLLECTIVELY, AND IN EACH CASE, IN THEIR
RESPECTIVE CAPACITIES AS SUCH: (A) THE PLAN DEBTORS; (B) THE PREPETITION

                                    3CHAR2\2291940v4
Case 20-30149   Doc 417   Filed 06/19/20 Entered 06/19/20 15:45:35   Desc Main
                          Document      Page 73 of 75



SECURED LENDER; (C) THE DIP LENDER; (D) THE CREDITORS’ COMMITTEE AND
ITS MEMBERS; (E) MERU, LLC AND BRIAN ROSENTHAL, AS CHIEF RESTRUCTURING
OFFICER; (F) THE FINLEY GROUP AND MATTHEW SMITH, AS INDEPENDENT
DIRECTOR; (G) WITH RESPECT TO (A) THROUGH (F), SUCH ENTITIES’
PROFESSIONALS AND REPRESENTATIVES. FOR THE AVOIDANCE OF DOUBT,
RELEASED PARTIES SHALL NOT INCLUDE (A) YARON GOLDMAN; (B) CURRENT
AND FORMER MEMBERS AND MANAGERS OF THE PLAN DEBTORS; OR (C)
HOLDERS OF CLAIMS OR INTERESTS THAT AFFIRMATIVELY OPT OUT OF THE
RELEASES OR WHO VOTE TO REJECT THE PLAN.

“RELEASING PARTY” MEANS COLLECTIVELY, AND IN EACH CASE, IN THEIR
RESPECTIVE CAPACITIES AS SUCH: (A) THE PLAN DEBTORS; (B) THE PREPETITION
SECURED LENDER; (C) THE DIP LENDER; (D) THE CREDITORS’ COMMITTEE; (E) ALL
HOLDERS OF CLAIMS AND INTERESTS THAT ARE PRESUMED TO ACCEPT THIS
PLAN; (F) ALL HOLDERS OF CLAIMS AND INTERESTS WHO VOTE TO ACCEPT THIS
PLAN; (G) ALL HOLDERS OF CLAIMS OR INTERESTS THAT ABSTAIN FROM VOTING
ON THIS PLAN AND WHO DO NOT AFFIRMATIVELY OPT OUT OF RELEASES
PROVIDED IN THE PLAN BY CHECKING THE BOX ON THE APPLICABLE BALLOT
INDICATING THAT THEY OPT OUT OF THE RELEASES PROVIDED IN THE PLAN;
(H) ALL HOLDERS OF CLAIMS OR INTERESTS THAT VOTE TO REJECT THIS PLAN
AND DO NOT OPT OUT OF THE RELEASES IN THIS PLAN; (I) EACH CURRENT AND
FORMER AFFILIATE OF EACH ENTITY IN CLAUSES (A) THROUGH (H); AND (J) WITH
RESPECT TO EACH ENTITY IN CLAUSES (A) THROUGH (I), EACH SUCH ENTITY’S
REPRESENTATIVES.

NOTWITHSTANDING THE FOREGOING, AN ENTITY SHALL BE NEITHER A RELEASING
PARTY NOR A RELEASED PARTY IF IT: (X) VALIDLY OPTS OUT OF THE RELEASES
CONTAINED IN ARTICLE VIII.E OF THE PLAN; OR (Y) TIMELY FILES WITH THE
BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO
THE RELEASES CONTAINED IN ARTICLE VIII OF THE PLAN THAT IS NOT RESOLVED
BEFORE CONFIRMATION.

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE
RELEASES CONTAINED IN ARTICLE VIII.E OF THE PLAN, AS SET FORTH ABOVE. YOU MAY
ELECT NOT TO GRANT THE RELEASES CONTAINED IN ARTICLE VIII.E OF THE PLAN ONLY
IF YOU (A) CHECK THE BOX BELOW OR (B) TIMELY FILE WITH THE BANKRUPTCY
COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE RELEASES
CONTAINED IN ARTICLE VIII OF THE PLAN THAT IS NOT RESOLVED BEFORE
CONFIRMATION. THE ELECTION TO WITHHOLD CONSENT TO GRANT SUCH RELEASE IS
AT YOUR OPTION. BY OPTING OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.E OF
THE PLAN, YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES SET FORTH IN
ARTICLE VIII OF THE PLAN IF YOU ARE A RELEASED PARTY IN CONNECTION THEREWITH.

                                4CHAR2\2291940v4
 Case 20-30149        Doc 417       Filed 06/19/20 Entered 06/19/20 15:45:35                   Desc Main
                                    Document      Page 74 of 75


IF YOU FAIL TO INDICATE ON THIS OPT-OUT THAT YOU HAVE AFFIRMATIVELY
OPTED OUT OF THE RELEASES, YOU WILL BE DEEMED TO PROVIDE SUCH RELEASES
TO ALL RELEASED PARTIES.

The Holder of a Non-Voting Claim or Interest elects to:

                OPT OUT of the Third-Party Release


Item 2. Acknowledgments. By signing this opt-out, the undersigned certifies that the
undersigned is the claimant or has the power and authority to opt-out of the Third-Party Releases.
The undersigned understands that, if this opt-out is validly executed but does not indicate the
intention to opt-out, this opt-out will not be counted.



               Name of Creditor                       Social Security or Federal Tax I.D. No. (optional)


                   Signature


     If by Authorized Agent, Name and Title                            Street Address


                                                                    City, State, Zip Code


                Date Completed                                       Telephone Number




  IF YOU WISH TO OPT-OUT, PLEASE COMPLETE, SIGN, AND DATE THIS OPT-
  OUT AND RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY VIA THE
                                     ONLINE PORTAL
To submit your opt-out via the Solicitation Agent’s online portal, please visit
http://cases.stretto.com/sdcharlotte. Click on the “File a Ballot” section of the website and
follow the instructions to submit your opt-out.
IMPORTANT NOTE: You will need the unique password printed on the cover sheet to this
opt-out in order to retrieve and submit your customized electronic opt-out:
Unique Password:_ (Printed on cover sheet to this opt-out)

                                              5CHAR2\2291940v4
 Case 20-30149       Doc 417     Filed 06/19/20 Entered 06/19/20 15:45:35             Desc Main
                                 Document      Page 75 of 75


The Solicitation Agent’s online portal is the sole manner in which opt-out will be accepted via
electronic or online transmission. Opt-outs submitted by facsimile, email or other means of
electronic transmission will not be counted.

Creditors who submit and opt-out using the Solicitation Agent’s online portal should NOT also
submit a hardcopy opt-out.

IF YOU WISH TO OPT OUT, THE SOLICITATION AGENT MUST ACTUALLY RECEIVE
    THIS OPT OUT ON OR BEFORE THE VOTING DEADLINE, AUGUST 5, 2020,
                              AT 5:00 P.M.

      IF YOU HAVE ANY QUESTIONS REGARDING THIS OPT-OUT OR THE
     PROCEDURE FOR SUBMITTING, PLEASE CALL THE RESTRUCTURING
              HOTLINE AT ANY OF THE FOLLOWING NUMBER:
            +1 (855) 303-5664 (toll free) OR EMAIL TeamSDC@stretto.com

                          Instructions for Completing Your Opt-Out


        1.      To ensure that your opt-out is received, you must complete and submit this opt-out
as instructed herein. Opt-outs will not be accepted by facsimile or by electronic mail.
        2.     Use of Opt-Out. To ensure that your opt-out is received, you must: (a) complete
your opt-out in accordance with these instructions; (b) clearly indicate your decision either to opt
out in the box provided in Item 1 of the opt-out; and (c) clearly sign and submit your opt-out as
instructed herein.
3.      Your opt-out must be returned to the Solicitation Agent so as to be actually received by
the Solicitation Agent on or before the Voting Deadline. The Voting Deadline is August 5, 2020,
at 5:00 p.m., prevailing Eastern Time.




                                          6CHAR2\2291940v4
